 ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.83All our employees are free to become orremain, orrefrain from becoming orremaining,members of the above-named or of any otherlabor organization,exceptto the extent that such right may be affected by the provisos of Section 8(a)(3) ofthe Act.ROWE INDUSTRIES, INC,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-In the event the above-named employees are presently serving in theArmed Forces of the United States we will notify them of their right to full rein-statement upon application in accordance with the Selective Service Act and theUniversalMilitary Training and Service Act of 1948, as amended, after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, FourthFloor, 16 Court Street, Brooklyn, New York, Telephone No. 596-3751, if theyhave any question concerning this notice or compliance with its provisions.Orkin Exterminating Company of Florida,Inc.andTruckdrivers,Warehousemen and Helpers of Jacksonville,Local Union No.512, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No.12-CA-2799.April 23,1965DECISION AND ORDEROn October 30, 1964, Trial Examiner Alba B. Martin issued his De-cision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certainaffirmative action, asset forthin the attachedTrialExaminer's Deci-sion.He alsofound thatthe Respondent had not engaged in otherunfair labor practices alleged in the complaint and recommended dis-missal of those allegations.Thereafter,the Respondentand the Gen-eral Counsel filed exceptionsto theDecision and supporting briefs.Pursuantto the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis caseto a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.' Therulings are hereby affirmed. The Board has considered the Trial Exam-iThe Respondent contended that the Trial Examiner's credibility resolutions in favorof the General Counsel's witnesses demonstrated his bias and prejudice against the Re-spondent.We find, upon careful analysis of the entire record, that the Trial Examinerwas not biased and prejudiced as his credibility findings resulted from a fair appraisalof the evidence as a whole and the demeanor of the witnesses152 NLRB No. 8. 84DECISIONSOF NATIONAL LABOR RELATIONS BOARDiner's Decision, the exceptions and the briefs, and the entire record inthe case, and hereby adopts the findings,2 conclusions, and recom-mendations of the Trial Examiner with the exceptions noted below.3The Trial Examiner found, and we agree, that the Respondent vio-lated Section 8(a) (1), (3), and (5) of the Act.With respect to the8(a) (5) allegation, according to the Trial Examiner, although theRespondent's conduct during the bargaining sessions did not aloneevidence a refusal to bargain in good faith, its entire conduct, bothbefore and after the election, including its repeated assertions that itwould never sign a contract with the Union, the discharge of 2 unionsupporters during the actual negotiating period with the avowed pur-pose of destroying the Union, the harassment of a member of theUnion's bargaining committee during the period covering the bargain-ing sessions, and the importation during the height of the negotiationsof 10 technical representatives from its home office to accompanyemployees on their routes during their workday, clearly showed thatthe Respondent was not engaged in the negotiations with the good-faith intent of reaching agreement.We agree.It is well established that the Board must look beyond what occurs atthe bargaining table to determine whether a party to the negotiationsis bargaining in good faith or is just going through motions thatamount to mere surface bargaining.4 It is a rare and simple case whereone party bluntly announces that it will not bargain with the otherparty.In the more difficult case, as the present one, the Board musttake an intelligent look at the totality of the Respondent's conduct.5After an exhaustive perusal of the Respondent's conduct in this casewe are convinced that the Respondent never intended to reach agree-ment with the Union. That this state of mind not only existed at the2 The Trial Examiner found that the Respondent violated Section 8(a) (1) when repre-sentatives of management on a number of occasions told employees in effect that if theUnion was voted in and there was a strike employees could lose their jobs.In view ofthe fact that such statements would merely present cumulative evidence of 8(a) (1)violations,we find it unnecessary to pass upon them. Therefore, we do not adopt theTrial Examiner's findings in that regard.sWe find, contrary to the Trial Examiner,that the record contains admissible evidenceshowing that the Respondent Informed the Unemployment Compensation Division of theFlorida State Industrial Commission that employeeBight had resigned his employmentand had not been discharged.Thus the record contains evidence of a letter datedJanuary 11, 1964, sent by Respondent Branch Manager Balcom informing the Stateagency that Kight had resigned his position and had not been discharged.By letterof January 20, 1964,the State agency informed Bight that he was disqualified fromreceiving unemployment compensation because he quit his job.We find this evidencesufficient to support a finding that, by such conduct,Respondent violated Section 8(a) (1)of the Act.Therefore,we shall order the Respondent to cease and desist from engagingin such conduct and also order the Respondent to notify the State agency,inwriting,that the Board has in the subject proceeding determined that employee Kight had notvoluntarily quit his employment,but had been unlawfully discharged for engaging inunion activities.d SeeN.L.R.B.v.Herman Sausage Company,Inc.,275 F. 2d 229 (C.A. 5),enfg. 122NLRB 168, rehearing denied 277 P. 2d 793.6 SeeN.L.R.B. v. Reed & Prince Manufacturing Company,205 F. 2d 131(C.A. 1),enfg. 96 NLRB 850, cert. denied 346 U.S. 887. ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.85time precisestatements were made to this effect, but extended into thebargainingsessionsthemselves, is evidenced by the Respondent's'simultaneously engaging in unfair labor practices to undermine theUnion at the very time it was assertedly accepting the Union and deal-ing with it in good faith.While it is true that the parties' first four and one-half bargainingmeetings resulted in agreement as to certainnoneconomic items, it isequally true that agreement on these noneconomic bargaining itemswas contingent on reaching agreement on economic matters.When thecontent of the Respondent's economic proposals is explored and com-pared with the Union's economic proposals, it becomes abundantlyclear that Respondent envisioned this to be the rock on which bargain-ing was to founder. Thus the Respondent's first three economic pro-posals contained the very same wage rates the employees were thenreceivingand were patently unacceptable. It was not until the seventhmeeting between the parties, after the Union submitted the priorproposals to the employees and they were rejected, that the Respondentoffered a wageincrease,and this amounted to 15 cents per hour foronly 11 out of 53 employees. From all the facts it is obvious that, whilethe Respondent was making only slight concessions, which the Unionwould predictably reject, the Union greatly reduceditsoriginaldemands by making progressivelylesser requests.In light of the foregoing, it is apparent that the Respondent did notapproach the bargaining table at anytimewith an open mind andsincere desire to reach agreement, but rather, had a predeterminedintention not to do so.,Accordingly, we find, in agreement with theTrial Examiner, that the Respondent failed to bargain in good faithwith the Union and thereby violated Section 8(a) (5) and (1) of theAct.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner, and orders that the Respondent, OrkinExterminating Company of Florida, Inc., Jacksonville, Florida, itsofficers, agents,successors,and assigns, shall take the action set forthin the Trial Examiner's Recommended Order with the said additionsand modifications.1.Delete from paragraph 1(d) of the Recommended Order thephrase "threatening employees with loss of their jobs if they strike".2.Add to said paragraph 1(d) at the end thereof "reporting toState agencies that employees have resigned when, in fact, they weredischarged, in order to punish them for their union activities."6 SeeD' L.R B v Fitzgerald Mills Corporation,313 F. 2d 260 (C.A. 2), enfg. 133 NLRB877, cert denied375 U S 834. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Add the following as a new paragraph 2(g), the present para-graphs 2 (g) and 2 (h) being consecutively relettered :"(g)Notify the Unemployment Compensation Division of theFlorida State Industrial Commission, in writing, that the NationalLabor Relations Board has in the subject proceeding determined thatCharles Fight was discharged by Respondent in order to punish himfor his union activities and did not resign his employment."4.Delete from the second indented paragraph of the Trial Exam-iner's notice the sentence " Wx WILL NOT threaten employees with lossof jobs if they strike."5.Add the following two paragraphs to the Trial Examiner'snotice :WE WILL NOT report to State agencies that employees haveresigned when, in fact, they were discharged, in order to punishthem for their union activities.WE WILL notify the Unemployment Compensation Division ofthe Florida State Industrial Commission, in writing, that theNational Labor Relations Board has determined that CharlesFight was discharged by the Company in order to punish him forhis union activities and did not resign his employment.6.Add the following immediately below the signature line at thebottom of the notice :NoTE.-We will notify the above-named employees if presentlyserving in the Armed Forces of the United States of their right tofull reinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.MEMBER FANNING, concurring in part and dissenting in part:I concur in the majority's conclusion that Respondent violated Sec-tion 8 (a) (1) and (3) of the Act. I also agree that Respondent violatedSection 8 (a) (5) to the extent it was unwilling to process a grievancerelating to employee Davis.However, I cannot agree that the GeneralCounsel has sustained his burden of proving by a preponderance ofthe evidence that Respondent refused to bargain in good faith, in viola-tion of Section 8 (a) (5) and (1) of the Act.The basis for the majority's finding that Respondent bargained inbad faith is unrelated to the actual bargaining negotiations that tookplace in a hotel room in Jacksonville, Florida, on January 10, 23, and24, February 11, 25, and 26, and March 19, 1964. Indeed, the majorityappears to concede that no bad faith was evidenced by the Respondentwith respect to its negotiations relating to noneconomic matters.Therecord shows, and the Trial Examiner found, that during the firstfour and one-half meetings the parties reached full agreement as to `ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.87'these matters.Thus,the parties reached agreement on a recognitionclause, seniority,a management rights clause,a clause permitting theCompany to contract out work, a grievance procedure including arbi-tration,the furnishing of employee uniforms by the Company,leavesof absence and physical examinations,no strikes or lockouts, jobstewards,a checkoff clause, a picket line clause,and a terminationclause.Obviously,some of the issues resolved in these collective-bargaining sessions were beneficial to Respondent and some were bene-ficial to the Union and its members,and some may have had economicimplications.What is clear, however, is that Respondent made sub-stantial concessions to the Union in this area of bargaining despite itsprevious unfair labor practices,including threats of some supervisorsthat the Company would not bargain or give in to union demands.It appears to be the majority's position that no violation of Section8(a) (5) occurred until the parties began negotiations with respect toclear economic issues during the last two and one-half bargainingsessions.As to these sessions, the Trial Examiner found that theRespondent "did not have the requisite intent to explore in good faiththe possibility of getting.together with the Union on economic mattersand did not intend to try to reach a meeting of the minds on thosematters."He found that Respondent's "intent" was established by itsconduct outside the bargaining sessions.In the absence of evidence of"any change"in Respondent's intent during negotiations,the TrialExaminer found that a violation of Section 8 (a) (5) occurred.Neitherthe Trial Examiner nor the.majority indicate precisely what evidencewould be necessary to establish a "change"in Respondent's intent notto bargain.It seems to me that in the circumstances of this case theonly evidence of change acceptable to the majority would be a yieldingby the Respondent to the Union's demand with respect to wage andfringe benefits.The record does not suggest that Respondent bar-gained on economic matters in an intransigent manner.The Unionmade its economic proposals and the Respondent countered by sub-mitting at least four proposals of its own, each of whichdiffered fromthe former.After the sixth bargaining session Respondent's proposalapparently was sufficiently attractive to the Union's negotiating com-mittee to be submitted to the employees for approval.While it wasrejected by the employees,this does not, in my opinion,suggest that it'was made by the Respondent in bad faith. During the seventh bar-gaining session the Respondent increased its economic offer to includea 15-cent-an-hour increase for its termite control employees.Thisoffer too was submitted by the Union to the employees and rejected bythem in secret ballot.Subsequent thereto the Union requested theRespondent to resume bargaining and the Respondent agreed to do so.The record does not disclose what happened thereafter.However,Respondent asserts in its brief that bargaining continued. 88DECISIONSOF NATIONALLABOR RELATIONS BOARDFor thesereasons, andwith particular emphasis on the character ofthe bargainingsessionsbetween the parties, I would find that theGeneral Counsel has not sustained his burden of proving, by a pre-ponderance of the evidence, that Respondent has violated Section8 (a) (5) of the Act in the bargaining negotiations.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding,with all parties represented by counsel,was heard before TrialExaminer Alba B. Martin in Jacksonville, Florida, from March 30 to April 9, 1964,on complaint of the General Counsel and answer of Orkin Exterminating Companyof Florida, Inc., Respondent herein.'The issues litigated were whether Respondentviolated Sections 8(a)(1), (3), and (5) of the Act.At the conclusion of the hear-ing the General Counsel presented oral argument.Respondent filed a brief whichhas been carefully considered.2Upon the entire record and my observation of the witnesses,I hereby make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTRespondent,a Florida corporation with a plant located at Jacksonville,Florida, isengaged in the business of providing pest and termite control services to homes andcommercial establishments.During the year prior to the issuance of the complaintRespondent's gross sales exceeded$500,000 and Respondent purchased over $50,000worth of goods and materials from outside the State of Florida.Respondent admit-ted and I find that Respondent is now, and has been at all times material herein, anemployer engaged in commerce within the meaning of Section 2(6) and(7) of theAct.Respondent is a wholly owned subsidiary of Orkin Exterminating Company, aDelaware corporation,whose headquarters is in Atlanta,Georgia, and which oper-ates in a number of States of the United States through wholly owned subsidiarycorporations,including Respondent.Perry Kaye is vice president and operationsmanager of the parent company and of Respondent.Earl F. Geiger is vice presidentand sales manager of the parent Company. Perry Kaye expressed belief that Geigerwas also an officer of Respondent.Itwas not disputed and I find on the entire recordconsidered as a whole that in the events herein Geiger was acting with authorityfrom Respondent and that Respondent was responsible for his statements and actions.II.THE LABOR ORGANIZATION INVOLVEDTruckdrivers,Warehousemen and Helpers of Jacksonville, Local Union No. 512,affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,herein called the Union,isa labor organization within themeaning of Section 2(5) of the Act.'The charge was filed on December 4;the amended charge was filed January 27; thesecond amended charge was filed February 5, the third amended charge was filed March 2;and the fourth amended charge was filed March 16, 1964.All of the above charges werefiled by the Union.2 In a motion filed after the bearing the GeneralCounsel movedto correct manyerrors in the record.Respondent objected to the granting of 12 of the proposedchanges but not to the granting of the restUpon consideration the unopposed changesare hereby made, and the General Counsel's motion is denied as to the 12 opposed changes.The General Counsel'smotion has been placed in the exhibit file as "Trial Examiner'sExhibit No. 1," and Respondent's reply and covering letter as "Trial Examiner's ExhibitNo. 2."I ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.III.THE UNFAIR LABOR PRACTICES89A. The settingIn June or July 1963,3 Respondent'sdistrictmanager, Samuel Walkup, who issuperior to the branch manager in the Company's hierarchy,spoke to all pest controlservicemen and supervisors in Jacksonville concerning"side jobs"-the doing of jobs"on the side"with company equipment and chemicals and pocketing the money.Walkup told pest control people that the Company knew the practice was going on,that the Company would be on the lookout for such practice,and that anyone foundengaging in it would be discharged immediately.Insofar as the record shows, Walkupdiscussed no other subject.Effective September 3, Respondent replaced its long-time and well-liked branchmanager in Jacksonville,Walter Bryan,with another branch manager,Harry J.Balcom,who had held the same position for about 2 years in Orlando,Florida, andinWest Palm Beach, Florida,for about 4 or 5 years.According to Vice PresidentGeiger, Balcom's"strongest forte" has always been to follow company policy. Bryanwas not discharged but was transferred to Albany, Georgia,where he is still serving.According to the credited testimony of Jesse Wright on cross-examination,Balcomsaid, presumably to employees,that"ifwe cooperated with him in running our routesand getting our collections in, everything would be alright."By September 17, 2 weeks after he took over,Balcom had discharged five employeesfor doing "side lobs" and keeping the money;and on September 17 he asked for andreceived the resignation of a supervisor allegedly for his part in the "side jobs."On September 18 Branch Manager Balcom reported to employees that the Com-pany had accepted the resignation of the supervisor.On that day,also,Vice Presi-dent Earl F.Geiger, of the Atlanta office, spoke to the pest control personnel.Geigertestified that he came to Jacksonville to try to stop the "side jobs" with no furtherloss of personnelHe told the pest control personnel that the "side jobs"would haveto stop.He said the Company was partly responsible because it had not taughtemployees not to do them.He said that all past sins and transgressions would beforgotten but that all side jobs must stop.In testifying Geiger did not contend thatany other subjects were discussed.In substance,Geiger testified that at this pointthe "side jobs" substantially ceased.Certainly the record alluded to the doing of nospecific "side jobs" thereafter except one allegedly done by Kight as seen below.Thereafter"side jobs" did not exist as a major problem.B. The self-organization of the employeesAs a result of the above management changes, discharges of employees,and com-ments by Balcom and Geiger, fear and feeling ran so high among the employees thatthere was talk of walking off the job. Instead,upon the suggestion and initiative ofemployee Jesse Wright,4 on the evening of September 18, some 30 employees held ameeting and signed cards applying for membership in the Union and authorizing theUnion to represent them for the purposes of collective bargaining.This was a com-pletely spontaneous move by the employees.C. Respondent's reaction to the unionization of its employeesRespondent's reaction to the self-organization of the employees was as immediateand conclusive as was the action of the employees in signing up for the Union.NoOrkin employees in its over 700 offices throughout the country were then or ever hadbeen up to this time represented by a unionThe entire record established thatRespondent was dead set against the unionization of its employees and that its policyof opposition to the Union was faithfully followed by its officers and supervisorsright down the line.This conclusion is borne out by Respondent's efforts to transferthe employee leader from the scene, Respondent'swritten threats and statementssAll events herein occurred from June through December 1963 and from Januarythrough,March 1964.4This employee's name isJesse L. Wright,SrHe is refei red to herein as JesseWrightand Wright. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Union could do nothing for the employees, and by verbal threats and inter-rogations of employees, and by other violations by officers and supervisors high andlow, as seen below.D. Respondent's efforts to transfer the employee leaderOn September 19, the day after Jesse Wright led the 30 employees into the Union,according to the credited testimony of Wright, who by his demeanor impressed meas a very credible witness, Branch Manager Balcom summoned Wright to his office,stood behind his desk, said, "Fellow, I hear you have a message for me," and accusedWright of "flapping your big mouth about a union and a walk-off." Balcom askedifWright was unhappy in his job, and stated that if he was not satisfied he couldleave right then and "take one or all of them" with him. Balcom added that "theCompany is bigger than you and I both."Wright asked if Balcom was firing him.The latter replied in the negative and added that Wright was one of his best men.The second following day, Saturday, September 21, Balcom telephoned Wrightat his home and informed him that on Monday the Company wanted to take him toOrlando, Florida, to talk with District Manager Walkup. (The district, with head-quarters in Orlando, covered northern Florida, including Jacksonville.)On Monday,with the Company providing the ticket, Wright went to Orlando and talked withWalkup.DistrictManager Walkup talked to Wright about becoming a supervisor in CocoaBeach, Florida, which is about 160 miles from Jacksonville.Walkup talked of asalary exceedingWright's present income.Wright had never been a supervisoralthough he had worked for the Company for some 43/4 years.Walkup testifiedconcerningWright's "certain natural ability for leading men, which is definitelyrequired of a supervisor "Wright was a successful pest control serviceman foryears but had not done well as a pest control salesman during the first 6 months of1963.At his own request Wright had transferred back to serviceman on July 1,1963, and had not thereafter,toWalkup's knowledge, complained about his status.Yet on September 23, in taking the initiative to persuade Wright to transfer out ofJacksonville,Walkuptold him it was a step down for him to go back to the ranksand that it would save face to become a supervisor.No testimony suggested that-Wright was concerned about saving face.AlthoughWalkup talked of Wright'shaving to pass a company written examination before becoming a supervisor, therecord reflects no substantial doubt in Walkup'smind but that Wright would pass.the examination.Walkup admitted that on Friday night, September 20, when hecalled Balcom to send Wright to Orlando,Walkup learned from Balcom that themen had had a meeting on September 18; but Walkup denied knowing,when hespoke of the Cocoa Beach job to Wright,anything about the latter's union activity.As on September 19 Balcom had accused Wright of"flapping your big mouth" abouta union,it is inconceivable that if the following night Balcom told Walkup about themeeting of the men he did not also, tell Walkup at the least that he suspected a unionand Jesse Wright were involved.During their conversation in Orlando Walkup toldWright that it was against company policy to promote an employee to supervisor in-the town in which he worked.5Wright took a few days before declining the proffered job on the ground that theyhad a nice home in Jacksonville and his wife had a good job there. In substance,-on cross-examination,he explained his delay by saying "I was scared.This was thefirst time I had been in union activity.I don't know-I didn'tknow what they are-going to do to me. I was scared to tell him no." On cross-examination Wrighttestified further,"I felt in my mind they were trying to get me out of Jacksonville."-A fewdays later the Company's technical representative for northern Florida,Charles Witherington,spoke to Wright about becoming an assistant technical repre-sentative,a traveling job around northern Florida which would keep Wright out of-Jacksonville most of the time during the week and permit him to be home only on,the weekends.As a pest control serviceman Wright traveled only within the Jack-sonville area and was in and out of the office everyday.Witherington talked of asalary in excess of what Wright was making and an almost guaranteed raise by the-end of the year.When Wright protested that he was not qualified for the job,Witherington replied that he could train him.Witherington talked of Wright's lead-ership qualifications and said that his job would be to train other men.Witheringtonhas a master's degree in entomology.Itwas not shown that Wright is a collegegraduate.5About 21/months laterJohn Taylorwas made a supervisor in Jacksonville where-he had been working asan employee ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.91Witherington testified that for a year or two before he spoke to Wright he thoughthe needed an assistant because of the workload,and that on several occasions he haddiscussed this need with his superior,the parent company's technical director inAtlanta, Georgia.He testified in substance that he spoke to one Tom Mills in Pensa-cola, Florida, about such a job in February 1963, and that it was not until midsum-mer that Mills was no longer under consideration for it.Given an opportunity,Witherington did not convincingly account for his delay in talking to Wright aboutthe job from midsummer until just after the beginning of the union movement inmid-September.Nor did he respond to the question as to how he happened to takethe initiative to take the matter up again with Atlanta in September just a day beforehe first spoke to Wright about it.The entire record considered as a whole established that in suggesting these twoother positions toWright, DistrictManager Walkup and Technical RepresentativeWitherington were acting on behalf of the Respondent, and I so find; and thatRespondent was motivated in its timing of the suggested reassignments of Wrightby a desire to remove him from the Jacksonville scene where it knew he was "flap-ping" his "big mouth" about a union.Thus,Wright's "certain natural ability forleading men"was suddenly recognized only after he began demonstrating this abilityby leading the self-organizing movement;as he modestly testified on cross-examina-tion, "I believe I have been the go-between the men and the Union."Almost imme-diately he was taken to Orlando at company expense to be offered one possibility.Shortly he was offered the second,for which he was technically scarcely qualified,at a time explained in the record only in relation to his union activity.Upon theentire record,I hold that Respondent spoke to Wright about the two jobs in aneffort to deprive the newly organized employees of his services, and to defeat the willof the employees and the Union, Respondent thereby interfering with the employeesin their exercise of the rights guaranteed in Section7 of the Act,Respondent therebyviolating Section 8(a) (1).E. Efforts to defeat the, Union at the electionPursuant to a petition'filed September 20, and a Decision and Direction of Elec-tion dated October 25, on November 22 the Regional Director held an election in aunit consisting principally of pesf control servicemen and termite control servicemenand helpers,and excluding office employees and salesmen.There were 53 employeeseligible to vote.To defeat the Union at the election Respondent wrote its employees'two letters,and high officials made several trips to Jacksonville to try to persuade these 53employees to vote against the Union.Vice President Geiger stated that "I tried topersuade all the employees to vote against the Union."At least partly to this endGeiger, ofAtlanta,Georgia, made two trips to Jacksonville in November staying 2days each time, and went a third time a day or so before the election.DistrictManager Walkup of Orlando, Florida, was in and out of Jacksonville.Vice Presi-dent Kaye, operations manager over 700 Orkin offices throughout the country, wassufficiently interested in how these 53 employees were going to vote to make his firsttrip to Jacksonville in about 2 years and give them two talks, one before the electionand one immediately after.Kaye, Geiger, and Walkup were all in Jacksonville theday before and the day of the election.Despite Respondent'smassive effort, by numerous violationsof the Act,as seenabove and below, and by lawful persuasion, to defeat the Union, the employees votedoverwhelmingly for the Union: 32 in favor of the Union;8 againstthe Union; and11 challenged ballots.F.Written threats and message of futilityOn or about November 12 Vice President Kaye sent the following letter "To AllOrkin Employees At Jacksonville and St. Augustine" on the letterhead of the parentcompany:On Friday, November 22nd, between 3:30 p.m. and 4:30 p.m., you will havethe right to vote in a secret election to determine whether or not you want tobe represented by the Teamsters Union.This is a most important decision foryou and your family.Here are some of the things I would like you to think about and discuss withyour family before the election:1.Problems at Jacksonville.As you know, we have had some problems here at the Jacksonville office inthe past,Your Company'sAtlanta Home Office has not been aware of these 92DECISIONSOF NATIONAL LABOR RELATIONS BOARDproblems until the last two to three months. Since that time we have madechanges in management in Jacksonville, and have added a vacation relief man,setmonthly guarantees for pest control servicemen and made other changes inthe Pest Control Department.We recognize that similar problems may existin the Termite Department and we are also taking steps to make some changesthere.I am continuing to study the Jacksonville situation and will make suchother changes that are necessary to be sure that each of you are working underthe same conditions and receive the same benefits that are in effect for ouremployees at other branch offices throughout the United States.We believe thatyou can see that we are taking positive steps to clear up problems that may havebeen here in Jacksonville in the past.2.Is a union needed at Jacksonville?Orkin has been in business since 1901 and now has over 700 offices through-out the country.None of our people are now represented by a labor unionnor have they ever been represented by a union. I believe this is because ouremployees have never felt that they had reason to need a representative to actand speak for them. I personally do not believe that a union would be of anyhelp to any of you here in Jacksonville.3.Strikes and Violence.Everyone of us has money obligations that we have to meet each monthWecannot afford to miss a pay checkThe Teamsters Union has a bad history ofstrikes and violence. I do not believe that you would want to run the risk ofbeing involved in a strike or violence.4.Dues, Fines and "Special Assessments."Think-can this Teamsters Union do anything for you? Certainly it knowsnothing about our business-it is a truckdrivers' union.Why pay out part ofyour pay check in dues, fines and "special assessments" to support this Team-sters Union when theycan do nothing for you?[Emphasis supplied.]5.Who are the leaders of this Union drive?Look around . . . who are the men who are trying to get you in this Union?Ask yourself-what is in it for them?Do they want to be the shop steward toget a job with the Union so that they can try to boss you around9Let me urge you to think about this election very seriously.Weigh what youhave to gain against what you have to lose. If you do this frankly and honestlywith yourself, I am sure that you will vote "NO" and against the TeamstersUnion on the 22nd.On November 19, 3 days before the election, Vice President Kaye sent to the sameemployees on parent company letterhead the following letter:This coming Friday each of you will have the chance to vote by secret ballotas to whether or not you want to turn your job and your future to the TeamstersUnion. I want to urge each of you to think seriously about this most importantdecision and to be sure to vote. If you fail to vote, you will let someone elsemake your decision for you.Below are some questions and answers which I want you to study carefullybefore you vote on Friday.Q. Can the Union guarantee me my job at Orkin?A. NO! Only the continued growth and success of your Company-Orkin-can give you future employment with Orkin.Q Can the Union give me raises, promotions, and increased benefits?A. NO! Only your Company-Orkin-can give you raises, promotions andincreased benefits based upon economic considerations and your ability toprogress.Q. Can the Union call me out on strike against my wishes?A. YES! Often times people working under a union contract are called outon strike against their wishes and are required to obey picket linesSometimesthey also find that after the union has called off the strike someone else hastaken their job-and not only have they lost all the money during the strike andgone heavily into debt, but they have alsolost their jobs.Q. If I have signed a Union card, can I stillVote "NO"against the Union9A. YES! No matter why or what you have signed, you can still vote againstthe Union.Q.What can the Teamsters Union do for me?A. NOTHING! The Teamsters know nothing about our business. All theseoutsiders can do is charge you dues, fines, so-called "special assessments" andcall you out on strike. If you don't want this,vote "NO." ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.93Let me again urge you to give this matter careful consideration and if you do,I believe you will want to vote against this group as shown below.Sincerely,PK/jw(S) Perry KayeVice President and Operations ManagerDo you wish to be represented by Teamsters Union No. 512?YESNOTHIS IS THE WAY TO VOTE AGAINST Tt)E TEAMSTERS UNION.'To be noted is that both of these letters talked of the possibility of a strike andthat the second letter placed emphasis under the thought that strikers have"losttheir jobs."The record contained no suggestion that at this time a possible strike,economic or otherwise, was being discussed among the employees or rumored in theplant.Thus it appears beyond a doubt that Vice President Kaye, in introducing thethought of a strike in these letters, timed as they were 10 days and 3 days before theelection,was intentionally threatening employees with loss of their job rather thanmerely abstractly instructing them in the consequences of an economic strike.Cf.Hoffman-Taff Inc.,135 NLRB 1319, 1321.The Little Rock Downtowner, Inc.,143NLRB 887, 890. Further, informing the employees in both letters that theUnion could do nothing for them was an act reasonably calculated to create anatmosphere of futility and to discourage support for the Union among employees.By such threat and message of futility Respondent interfered with, restrained, andcoerced employees in the rights guaranteed them in Section 7, thereby further violat-ing Section 8(a)(1).Cf.The Little Rock Downtowner, Inc., supra; The TraneCompany (Clarksville Manufacturing Division),137 NLRB 1506.Further to be noted is that in "Problems at Jacksonville" in the first letter the indi-cation was that the changes which had been made and would be made were for thebenefit of the employees, not to "crack down" on them. Further to be noted is thatKaye stated that the Atlanta home office had been aware of the Jacksonville problemsfor only 2 or 3 months, whereas Geiger, of Atlanta, and Walkup, who took his ordersfrom Atlanta, testified in substance that Atlanta had known of the problems for 21/syears.G. Other threats, interrogations, interference, and promises of benefitby officials and supervisors1.Geiger's interrogation of Wright, promise of benefit, and threat of reprisal;Balcom's threat to KingEarly in November Vice President Geiger returned to Jacksonville and talked toemployees individually and collectively.On November 6 he sent for Jesse Wrightand they introduced themselves to each other. In substance, as both testified, Geigerasked Wright why Wright and the men wanted a union.Wright replied for job secu^rity, pointing out that now the Company could fire a man at any time. AccordingtoGeiger,Wright cited the case of the given supervisor, whom the Company hadfired after 21 years' service.Geiger replied that he had been discharged for mis-appropriation of company funds.According to Wright, Geiger talked about notwanting a third partysittingin.When Geiger asked why Wright did not take theCocoa Beach job, Wright gave as a reason that the Company could have fired him tobreak up the Union before the ink was dry on his contract.According to the credited testimony of Wright, during this conversation VicePresident Geiger said, "You know who is going to get squeezed, the man in the middle... now who isgoing toget screwed in the end? ... old Jesse."Geiger also said 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Company had never had a union and would not accept one.Wright saidthat "one of us will be surprised on the 22nd and I think it will be you." In sub-stanceGeiger said that winning theelectionwould not determine what the Unionwould get, that the Company did not have to acceptunion demands.Under all the circumstances of this case I hold that Geiger's interrogation as towhy Wright and the employees wanted a union reasonably tended to interfere with,restrain, and coerce employees in the rights guaranteed in Section 7 of the Act, andthat the remark about Wright getting "screwed in the end" amounted to an impliedthreat of reprisal because of Wright's union activities; Respondent thereby violatingSection 8 (a) (1) of the Act.During the discussions between Geiger and Wright the subject arose of Wright'sentitlement to certainsalesman'scommissions of about $1,000 for work on the 48Duval County schools prior to his return to being a serviceman on July 1.Accord-ing to Wright's credited testimony, Geiger said that legally the money was notWright's, that the Company liked to do favors for some employees, and that theCompany would like to give him the commission but that it could not do so if theUnion came in. Respondent contended in substance that by virtue of certain docu-ments Wright signed when or shortly after he returned to service work, Respondentwas not thereafter legally bound to pay him the $1,000 commissions previouslyearned as a salesman.A resolution of the issues before me does not require that Iresolve that question.Under all the circumstances in this case, Geiger's remarks about thecommissionsamounted to a promise of benefit if the Union did not come in and a threat of reprisalif it did; Respondent thereby further interfering with, restraining, and coercingemployees in the rights guaranteed in Section 7 of the Act, Respondent thereby vio-lating Section8 (a)( 1 ).In substance Geiger testified that during this conversation, as they were talkingabout the supervisory position Wright had turned down, Geiger asked Wright whatwere his ambitions.Wright replied that he had always wanted to be a politician andthatin leadingthe men now he was expressing some of his ambition.During this November 7 conversation Geiger also said, according to Wright'scredited testimony, that the Company was going to change twice-a-month service inJacksonville to once-a-month service, and that on some jobs the men were pricing thejobs too low and they should be raised.To be noted is that both of these changeswould help pest control employees by lessening their work and increasing theircommissions.Particularly to be noted about Geiger's remarks to Wright in their far-ranging con-versation on November 7 is that nothing Geiger said indicated a management intentto crackdown on the employees, to tighten up on them, to improve their perform-ance,to enforce alleged company policies or rules, or to make any change in man-agement's relationswith employeesOn November 13 or 14, when Geiger again came to Jacksonville, he asked to talkwithWright and two other employees,in the office.On that occasion he accusedWright of intimidating employees, which in substanceWright denied.Geigeradmitted that some employees came in and told the Company what was going on.Geiger mentioned the name of one employee, Don Stover, observing that the menthought Stover was a spy.Wright replied that some of the men thought Stover wasindeed a spy.Geiger said in substance that the Company had not one but five or sixspies.By informing an employee that the Company had five or six spies, therebygiving the impression of surveillance of employees in the exercise of their rights-under Section 7 of the Act, Respondent further violated Section 8 (a) (1) of the Act.A few days after Geiger's early November trip, Branch Manager Balcom called,employee King into his office and told King, according to the latter's credited testi-5nony, that Balcom knew he was attending the unionmeetings,that the Companyhad ways of getting rid of those who were in the Union and vote for the Union, and-that he would like to think of King as a good company map.Under all the circum-stances of this case, informing this employee the Company had ways'of getting rid,of union participantswas athreat and,aviolation of Section 8(a)(1). .2.Geiger's threats to employees and giving impression of surveillance;Walkup's threat to replace strikersVice President Geiger testified in substance -that concerning the. Union he spokesubstantially the same to the pest control'servicemen on November 6 and the,termiteservicemen and the office girls and salesmen on November 7.He admitted tellingithem that Orlkiu ',had no unions but denied =stating that Orkin never would have a ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.95union in Jacksonville.He admitted stating that it could happen that employees wouldlose their jobs as a result of the Union.He explained this by saying he told theemployees that:The fact that they signed cards did not mean we had a union. . . . They wouldhave to votea union in,which was a majority vote, if they voted aunion in, theUnion and the Orkin Exterminating Company would negotiate and if they couldnot agree in ... those negotiationsthere would be a strike,we would have tobring people in as an obligation to our customers to service the accounts ... ofthose people who went on strike. [Emphasis supplied.]Geiger added that he told the meeting of office girls and salesmen that "I thought Jessewas in this for personal reasons and that he was the only one that had anything togain."In substance, Geiger told them he thought Wright wanted to be the unionsteward.As Geiger explained in testifying, this was in reference to his conversationwithWright the previous day during which Wright had spoken of leading the menin the union movement as being an outlet for his ambitions. In testifying, Geigeradmitted that Wright had not in fact told him that he expected to be union steward.Employee Beverly Hood testified, in substance, that in talking to the women officeemployees and the salesmen, Geiger... said he was calling us together to tell us some . . . servicemen had talkedwith the Union and were trying to bring the Union into the Company; that Orkinhad never had a union, it never would have a union, they would not sign a con-tract, that if they voted the Union there would be an inevitable strike and theywould bring men in from other branches to run the routes and the boys wouldbe without a job.He said we . . . the salesmen and the girls in the office, hadinfluence over the servicemen and it would be appreciated . . . if we used it tothe Company's benefit; that he knew we could not tell them exactly how to vote,but we did have influence . . . . He mentioned Jesse Wright, he said- Jesse wasa leader .... The leader ....Employee Annie Mae Pararo remembered the substance of. what' Geiger said tothe office employees and salesmen as follows:- 'He said there had been some talk about a union being voted into the Companyand that the Union had tried to be organized at another Orkin office across thecountry but they had never been voted in yet If they should be voted in, theCompany would not sign any contract.The boys would have to go on strikeand therefore they would lose their job.They would call other men into filltheir jobs and the boys would be out of jobs.He would appreciate, he knewwe had some influence with the boys when we came in contact with them, hewould appreciate us to use that influence not to vote in the Union.Employee James King, a very credible witness, testified that in talking to thetermite men, Geiger told them that:We didn't need a union. Orkin had never had a union and we never would havea union. It was tried in Atlanta and was voted down and if anybody wanted togo to Atlanta and find out how happy they were it was all rightThat theydidn't need a middle man to speak for us, that he would put his phone numberon the blackboard along with him name and his line and office was always opento us .... He made the statement that if we get a union and if we went on strikethey had enough "blue shirts" to run the office without anyone presentlyemployed.King explained that blue shirts were technical men.'Thus, Geiger's version was that he said that the Company would brink iii others toservice the accounts of strikers, and the employees' version was that he ,'said theCompany would bring others to take their routes and they would 'be;btit of jbbi.Tothe employees it amounted to the same thing whichever way its was "stated; a threatthat if they struck they would lose their jobs.Geiger admitted that he had no knowledge of any union threat to strike: ' It thusappears, and I conclude, that in threatening economic reprisal if the employees struck,Respondent through Vice President Geiger further interfered with, restrained, andcoerced employees in their Section 7 rights, 'Respondent thereby further violatingSection 8(a)(1).Cf.Hoffman-Taff, Inc., supra; The Little Rock Downtowner, Inc.,supra. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to the credited testimony of Merlin Davis, who by his demeanorimpressed me as a credible witness, on this visit Geiger told a group of servicementhat the Company knew who belonged to the Union, who had signed cards, and whohad attendedmeetings.Geiger added that "we havespies also."Although Geigerdenied that the Company had any spies, upon this testimony, credibility finding,Respondent's actions,and the entire record considered as a whole, I find and concludethat in fact Respondent did know what employees signed cards and who attendedunionmeetings.By telling employees that the Company had spies, thereby givingthe impression of surveillance, Respondent interfered with employeeSection7 rights,Respondent thereby further violating Section 8 (a) (1).In the light of all the facts I conclude, as testified by the employees, that Geigerstated not only that Orkin never had had a union but also that it never would havea union, andwould not sign a contract.The entire record showed that it was primecompany policy to defeat the Union and that this policy was understood by officialsand supervisors.The day before the election Supervisor Crelia sent employee Rollinsin to seeDistrictManager Walkup. In the presence of Crelia, Walkup asked Rollins if he wasgoing to vote the right way.Walkup then said that if the Union was voted in, andthe Union and the Company could not reachan agreementand there was a strike,the Company would bring in many men to service the routes. By this interrogationand this implied threat to replace the men Respondent further violated Section 8(a)(1) of the Act.3.Vice President Kaye's promise before the election and attackand threats after the electionThe morning before the election, on November 21, Perry Kaye, vice president andoperations manager of the parent corporation and also of Respondent, spoke to theemployees in groups.During his remarks he said in substance, according to thecredited testimony of several employees confirmed in part by Vice President Geigerand Kaye himself, that when a union comes onto a property it "blows up a leaderfull of hot air and big union ideas who leads the men astray."He stated also thathe had something good to tell them the next day after the election but that it wasagainst the law to tell them now. By making this promise of benefit to try to influ-ence the result of the election, Respondent further violated Section 8(a) (1) of the Act.Immediately after the overwhelming vote for the Union at the election the follow-ing afternoon, Kaye held another meeting of employees.He said nothing about the"something good" he had promised them the day before. Instead he gave them a"tough," a "crackdown," speech.He told them in substance that the Union was notgoing to run Orkin; that hereafter employees would follow company policy to theletter; that they would be crackerjack servicemen; that credit allowances and makingcollections would be kept to their barest minimum; that they would service theircontracts at the exact times called for in the contracts; that their routes would befinished by the 25th of each month; that a record of complaints on each route wassent to the district office; that anybody who did not want to follow company policycould resign or he would be discharged; and that Balcom was in charge and had thefull backing of Atlanta.Vice President Geiger, who heard the speech, admitted oncross-examination that employees could have taken this speech as a warning.DistrictManager Walkup testified that in this speech, Kaye gave employees only existingcompany policy, but Walkup admitted that he did not know whether employees hadever been told about the company policy of sending a record of complaints on eachroute to the district office.Under all the circumstances of this case, the tone and contents of this talk amountedto a threat of economic reprisal against the employees because they had selected theUnion as their bargaining agent.As has been seen above, in their several talks withemployees between the advent of Balcom and the election, and in Kaye's two letters,Respondent's officials had attacked the Union but had put no pressure on the employ-ees except on the subject of "side jobs."Then immediately after the election Kayecame down upon the employees like a "ton of bricks"; he dealt them a blow to thebody; and he threatened their very jobs unless they toed the line and followed "com-pany policy" in every act of their employment life.By placing this tough massivepressure upon employees and threatening them with economic reprisal because theyhad selected the Union as their bargaining agent, Respondent further violated Section8(a)(1) of the Act. ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.974.Violations by Supervisor HardyPaul Hardy, aged 24, had worked for Respondent as a termite laborer for some2 or 3 years in Orlando, Florida, when he was transferred to Jacksonville aboutJuly 8, 1963, as a supervisor over the Duval County School job.On August 1 hebecame a supervisor in the Company's general termite business. In Orlando he hadworked part of the time under Branch Manager Balcom, who himself became branchmanager in Jacksonville 2 months later, on September 3.Hardy impressed me as awilling, even an eager, executor of Respondent's antilabor policy, and because of hisstrong bias his credibility was highly doubtful on controversial matters.a.On Sunday, September 22 or 29, according to the credited testimony of JamesArthur King, who by his demeanor or as a witness impressed me as a very crediblewitness, King and Hardy had a conversation at the Jacksonville office.When Kingasked Hardy who was the distinguished gentleman he had seen the day before (withHardy), the latter replied, "That distinguished gentleman was a union representative."During the ensuing discussion about the Union, Hardy said in substance that theCompany needed a man to attend union meetings so that it would know what wassaid and would "be prepared for them in advance."When King spoke of the risksuch a man would be taking, Hardy reassured him with the thought that the Companywould back him up 100 percent.He said he knew Jessie Wright was a ringleader,and that the three Negroes were in the Union.The three Negroes, all of whomworked under Hardy, were Henry Thompkins, Joseph Stafford, and Worthy Smith.King stated that he would see if he could attend a meeting.King attended a union meeting and reported to the meeting the conversation hehad had with Hardy.A day or so later Hardy told King he did not like it a bit thatKing had reported their confidential talk, that King had put Hardy's job in jeopardy,and that he was not going to lose his job for anybody.By suggesting the Company's need of an informer and that the Company wouldback him up, Supervisor Hardy interfered with the rights of employees guaranteedin Section 7 of the Act, Respondent thereby further violating Section 8(a)(1).b.One evening in November, Hardy placed himself in a public telephone boothon the street near the union hall where union meetings were held.Hardy testifiedthat he went there out of curiosity to see if there was a meeting since he had heardrumors there was to be a union meeting that night.Unconvincingly he testified thathe was not interested in the number of employees who attended or their identity.From the telephone booth Hardy telephoned Branch Manager Balcom and told himthere was no meeting going on.Hardy testified Balcom must have known a meetingwas scheduled for that night because "all the union meetings was mentioned by mostall of the employees all during the day before a meeting . . ." and because "mosteverybody knowed" when union meetings were going to be held.Hardy telephonedBalcom to tell him that no employee was at a meeting and there was no meetingbecause Hardy, as he testified, thought the employees had been discouraged awayfrom the meeting and that Balcom would be interested to know that they had beendiscouraged away because the Company did not want a union.He testified furtherthat he was pleased when he saw that the men were discouraged away because hewas "for the Company."By Hardy's placing himself in the telephone booth to engagein surveillance upona union meeting, thereby giving the impression of engaging in suchsurveillance (atleast two employees saw him there as they were going to or from a unionmeetingor while they were at it), Respondent further violated Section 8(a)(1) of the Act.c.The day after the above telephone incident, according to the credited testimonyof employee King, Supervisor Hardy asked him if he had been at the union meetingthe night before.Such interrogation reasonably tended to interfere with,restrain,and coerce employees in the rights guaranteed in Section 7, Respondent therebyfurther violating Section 8 (a)( I).d.Within a week before the election, according to King's credited testimony,Hardy asked him how hewas goingto vote.Hardy admitted asking King if he hadmade up his which way he was going to vote. Either version reasonably tended tointerfere with, restrain, or coerce employees in the rights guaranteed in Section 7,Respondent thereby further violating Section 8(a) (1).e.The morning after the election Hardysaidto King: "Well, you think you havegot a union.Orkin's never has had adamn unionand never will havea union."f.The first thing the morning after the election, Hardy spoke to the termite crew.He was then the only supervisor over this crew of some 10 or 12 men.He crackeddown on them,tellingthem he wanted "morework,morework," out of them.789-730-66-vol. 152-8 '98DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee King, an articulate witness, testified that after the election Hardy com-plained about the amount of work the termite treaters did, that he "became over-bearing.You could not do enough to please him regardless of what you did and you,could never satisfy him."He set a certain quota of inspections or reinspections thatthe men were supposed to do per day, and he was unconcerned with their pleas onsome occasions that because of the geography of the situation or the long distancesinvolved in driving to and from outlying towns, they could not possibly make hisquota.Although Hardy was always tougher than his predecessor, I find, on the entirerecord, that after the election he intensified his toughness and rode the employeesunnecessarily and for discriminatory reasonsJoseph S. Stafford, Jr, an impressively honest and credible witness, testified thatafter the election "there was quite a change" in the relationship between himself and,Supervisor Hardy, that:I wasn't able to satisfy him on anything after that .... It was on the amount ofwork I was doing. It was never enough and regardless of what it was-the jobshe gave me, no matter what they were.complicated and he didn't want toallow enough time to do them properly and he was just always on my back ....Worthy Smith was complaining a lot about him being on him and about tryingto do two or three jobs and having them all set up at the same time and give himno assistance on it and giving him calls late in the day he could have done earlierand having him finish them up at night by the truck light .... He wanted me toreport from 20 to 30 minutes earlier although my time didn't start until 8:00He refused to give me the pay for that period of time but he demanded thatI be there.Upon the above facts and the entire record, including Vice President Kaye's-"tough" speech just after the election, I hold that the day after the election and there-after Supervisor Hardy, in execution of Respondent's new "tough" policy, undertookto enforce for discriminatory reasons a production standard it was impossible forsome employees to meet; in reprisal against the union victory in the election; and toestablish a pretext to "weed out" union sympathizers, including Stafford and Thomp-kins.By undertaking to enforce such a production standard for such purposesRespondent further violated Section 8 (a) (1) of the Act.Upon the above facts and the entire record, I conclude also that Supervisor Hardy.undertook to keep himself informed concerning the union sympathies, intentions,. and activities of the employees and kept Balcom informed as to what he learned.5.Violations by Supervisor Taylor"Johnny" Taylor was another young man (such as Paul Hardy) who was promoted- from the ranks to supervisor.He became a supervisor December 1, 1963,6 but therecord showed that during the period before that he was being groomed as a super-visor and was an acting supervisor riding with employees on their service calls.The- testimony concerning his statements to employees was not denied, as Taylor was notcalled as a witness.Employee Wayne Webber credibly and without contradiction testified that a fewdays before the election Taylor rode with him in his truck and told Webber that he,was sent out by Branch Manager Balcom to discuss the Union with Webber. Taylorsaid substantially that he hoped Webber would be for the Company and not for theUnion, that the Company would not accept a union, that if the men had a union andwent on strike the Company had technical men it would send in to replace the men.Taylor also said that all the men who might have participated in the Union "wouldbe weeded out one-by-one."Again on a trip to Georgia with Webber and Theron Rollins in early January 1964,Taylor repeated the statement that anyone who had anything to do with the Union,"would be weeded out one-by-one."At this time Supervisor Taylor also stated insubstance that the Company would not enter into a contract with the Union.Shortly before the election, while he was an acting supervisor, Taylor stated thatBalcom sent him out to talk with Webber about the Union.Upon all the evidence,I conclude that in talking to Webber as he did, while riding on a companymission,Taylor was acting within the scope of his employment and was speaking for manage-9 Taylor became a supervisor December,1,1n the city where he had served as an employee,although on September 23, District Manager Walkup told Jesse Wright that such was.,contrary to "company,policy." ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.99mentThe fact that he repeated his "would be weeded out one-by-one" statement inJanuary when he was a supervisor and was a part of management is added proof thaton the earlier occasions he was speaking for management.By threatening on these two occasions to weed out those who participated in theUnion, Respondent interfered with, restrained, and coerced employees in the rightsguaranteed in Section 7, Respondent thereby further violating Section 8(a)(1) oftheAct.By threatening to replace strikers Respondent further violated Section8(a)(1).On the Saturday before Christmas 1963, in the Company's parking lot, and againinferentially on the trip to Georgia in January, Supervisor Taylor offered employeeRollins in the presence of another employee $100 if he would "whip" Jesse Wrighton company property so the Company could fire Wright."On the first occasionTaylor quoted Geiger as being willing to pay the $100 and said he had just talked withGeiger on the telephone.Geiger testified that over the long-distance telephone hetold Taylor, when Taylor told him in detail about alleged bad feeling between Wrightand Rollins, that Geiger would give $100 to see the fight between them. Thus insteadof trying to placate the situation between Wright and Rollins, Geiger's remark madeitworse and Taylor represented the remark as an offer to pay Rollins $100 to beatup on Wright. By encouraging and offering to pay an employee to "whip" theemployee union leader in these circumstances, Respondent further violated Section8(a) (1).Rollins credibly testified that both before and after the election Taylor said in hispresence that if "they" could get something on Jesse Wright "they" were going to firehim.Under all the circumstances of this case, I find that "they" referred to theCompany, and that Taylor's remark amounted to a threat and was not merely a pre-diction.As during at least the week between the election and December 1 Taylorwas in training for and serving as acting supervisor, I find that by Taylor's threatafter the election Respondent further violated Section 8(a) (1) of the ActIn addition to all of the above, Supervisor Taylor was an informer upon theemployees to Balcom.According to the latter's uncontradicted testimony Taylorreported to Balcom something that he had earlier heard Hood say in the Company'ssnack room; and around January 17, Taylor told Balcom that Jesse Wright was leav-ing his route area and going to the Spudnit Shop for coffee and lunchShortly afterthey signed union cards Beverly Hood and Annie Marie Pararo, the only two officegirls who signed union cards and the only two who were discharged, each told Taylorthat she had signed a card.As Taylor was an informer and as this was informationwhich Taylor would have known Balcom would want to have, I find on the entirerecord that Taylor relayed this information to Balcom.H. The timing of the discharges, Respondent's principal defense,and Respondent's weed-out policyThe complaint alleged the discriminatory severance of nine employees. Severanceor the beginning of the severance of seven of these nine employees took place duringthe first 5 weeks after the election-between November 23 and December 27Theeighth occurred on January 16, 1964, and the ninth on March 6, 1964.The General Counsel pointed out and the record proved that following the arrivalof Balcom, September 3, there were the five employee dischaiges and one supervisordischarge for "side job" thievery within the first 2 weeks.Then, insofar as the recordshowed, between September 18 and the day after the election, November 23, a periodof over 2 months, there were no dischargesThen, the day after theelection, Satur-day,November 23, Davis was discharged; the following Monday, November 25,Bowen was severed, 2 days later Crook was severed; 1 week later, on December 4,Thompkins was discharged; 2 days later, December 6, Kight was severed, the follow-ing day, December 7, Pararo was discharged; and 3 weeks later, December 27, Kingwas suspended, later to be severed.The General Counsel convincingly contended in substance that the above and theother two discharges (Hood on January 13 and Stafford on March 6,'1964),timedas' they weresoonafter the employees voted overwhelmingly for the Union, werein reprisalfor that employee action and were the "weeding out" of unionparticipantsthreatened by Supervisor Taylor.The General Counsel contendedin substance thatthis phase of Respondent's relations with its employees began with VicePresidentKaye's "get tough" speech to employees immediately after theelection.Principally through witnesses Vice President Geiger and DistrictManagerWalkup,Respondent unconvincingly contended as its principal defense to the discharges andseverancesafter the election that they werenot relatedto orin reprisal for the 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees' support of the Union at the polls, but were solely related to Respondent'sefforts, begun 21/2 years before, to "clean up the mess in Jacksonville"; including theincrease of rate of growth, the diminishing of cancellations, and to improve its oper-ations there in all respects, including the elimination of long-time employees forinfractions of "company policy."The testimony of Vice President Geiger and District Manager Walkup presenteda picture of efforts, largely futile, during this 21/z-year period to make these improve-ments and changes in line with alleged "company policy." If it took as long asRespondent's evidence and its theory of the case claimed for the parent companyand Respondent to correct the situation in Jacksonville, it is difficult to see howOrkin became the "world's largest pest control company," as the bottom of its letter-head claims it to be.Nor is this alleged 21h-year period consistent with Vice Presi-dent Kaye's statement to employees in his November 12 letter, as seen above, that"Your Company's Atlanta Home Office has not been aware of these problems untilthe last 2 to 3 months."If, as Respondent contended, the discharges were connected with and a part of aprogram of enforcing in Jacksonville the standards and "company policy" of otherOrkin branch offices, it would seem that in a clear and positive manner Respondentwould have informed officers, supervisors, and employees of this program.Therecord did not prove this was ever done. It is inconceivable that in laying on sucha great change of standard and practice as was alleged by Geiger and Walkup in theirtestimony, Respondent would not have told supervisors and employees, by bulletinboard notice or otherwise, exactly what was expected of them and then seen thatthey did itYet "company policy" was not in writing insofar as the record showedexcept possibly in piecemeal tidbits in letters from Branch Manager Balcom to indi-vidual employees.The entire record disclosed that "company policy" under Balcomwas not a publicly announced, broad-based, evenly and justly administered set ofrules to be abided by, but, rather, convenient language for cracking down on employ-ees who violated management's idea of proper conduct.Thus, as an example, manyemployees while serving their routes took time out for coffee from time-to-time,sometimes with supervisors, and sometimes off of their routes,7 and they were nevertold as a group that this was against company policy, that it was hereafter prohibitedor restricted to certain times or certain places.If the discharges after the election were not related to union activities in any way,but related solely to Respondent's alleged program to "clean up the mess" and toupgrade its Jacksonville office, as contended by Respondent, no convincing reasonappeared in the record as to why several of the discharges were not made sooner,thereby cleaning up the mess and upgrading the branch office that much earlier.If the postelection discharges were but a continuation of the preelection "clean up"campaign, the record offered no convincing explanation for the 2-month period-September 18 to November 22-when there were no discharges at all.Respondent contended in substance, through Geiger, Walkup, and Balcom, thatitdid not discharge some of the dischargees herein, such as Thompkins, Stafford, andHook, sooner because its "company policy" was against hasty discharges. In sub-stance, these witnesses contended that Respondent had a humane, long-suffering,slow-to-discharge approach toward employees.As will be seen this alleged policywas not followed in the discharge of Merlin Davis, where great haste was shown rightafter the electionThe fact that it was not followed in the Davis case is proof thatthere was no such policy or that it was followed only sometimes, not always, accord-ing to the convenience of the moment. Further, any policy of slow elimination ofemployees would have been economically costly and contrary to its alleged policyof improving the economic performance of the Jacksonville branch office.If, as it contended in substance, Respondent eliminated some of the dischargeesherein, such as Thompkins and Stafford, to improve the production and profits. ofthe Jacksonville office, it appears that it would not have undertaken to transfer outof Jacksonville one of its servicemen, Jesse Wright, who was told by Balcom, ". . . youare one of the best men I have. You run a $1,500 route .NeverthelessRespondent tried to transfer him out of Jacksonville to defeat the Union and the willof the employees. From this, upon the entire record, I conclude that after the adventof the Union on September 18, Respondent was more strongly motivated to defeatthe Union than to improve the productivity and profits of the Jacksonville office.DistrictManager Walkup testifiedin substance that there was less of this in theNorth Floridadistrict than in most districts of the Company.From this it appearsthat this was a companywidepracticeof employees. ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.101DistrictManager Walkup testified,in substance,that under normal conditionsBranch Manager Balcom had the authority to discharge employees without clearingwith Walkup; but that all of the severances involved in this case were discussed withWalkup before they were made. On all the evidence I conclude that Balcom discussedeach of these severances with Walkup before making them because he knew that inmaking them he was carrying out Respondent's policy toward supporters of the Unionand was flirting with violation of the law.Supervisor Taylor, who was the company observer at the election, was in a positionto know what company policy was. As has been seen above, he told Wayne Webberthat he had been sent out by Balcom to discuss the Union with WebberAs this wasnot denied, and in the light of the entire record, I find that this was a fact.On thisoccasion Taylor told Webber that the Company would not accept the Union; a pre-diction which other officers, officials, and supervisors had consistently expressed, asseen throughout this Decision thus far.Upon all the evidence, I conclude that itwas company policy not to accept the Union and that there would not be a unionat Orkin.From his long-distance telephone call with Vice President Geiger, as hasbeen seen above, Taylor knew that company policy was not to diminish any ill-feelingbetween Jesse Wright and another employee over the Union but to make it worse.And Taylor knew also, as he stated to employee Rollins, that it was company policyto discharge Wright if the Company could get something on him.Under all the cir-cumstances in this case, including the state of Taylor's knowledge of company policy,I find that it was also company policy to weed out one-by-one, as stated by Taylor,those who participated in the Union, and thereby to weaken the Union numericallyand so lessen its collective-bargaining strength and its capacity to win a strike.Toaccomplish this I find also that Respondent waited and looked for pretexts whichwould give it seeming cause for severing the union participants.Vice President Geiger, District Manager Walkup, and Branch Manager Balcom,each of whom testified at length in this proceeding,impressed me as sharers in thespirit of these company policies, and as willing executors of them.As has been seenabove, Balcom's "strongest forte," as seen by his higherups, "has always been tofollow company policy " In view of their part in the formulation and execution ofthese company policies, and as for the reasons stated above their statement ofRespondent's principal defense was totally unconvincing on what motivated the dis-charges, these three company witnesses did not impress me as credible witnesses oncontroverted matters.I.The discharges1.Company knowledge of the dischargees'union activitiesAs has been seen above, Vice President Geiger and Branch Manager Balcom bothtold employees that the Company had spies. In addition Respondent had informersand the record reflected a number of incidents of company knowledge that couldhave come from only spies or informers. Thus the day after the employees signedthe cards Balcom accused Wright of "flapping your big mouth about a union ...."Thus Balcom told King he knew he was attending union meetings. The day afterKing spoke at a union meeting, Supervisor Hardy knew what he had said.Hardyknew Wright was the ringleader and that the three Negroes had joined.In addition, as has been found above, Geiger told a group of servicemen that theCompany knew who belonged to the Union, who had signed cards, and who hadattended meetings.Upon the above findings and conclusions, and upon the entire record consideredas a whole, I believe and find that prior to their discharges Respondent knew thateach of the employees whose discharges are considered below had signed a unioncard and had engaged in the additional union activity set forth below.2.The discharge of Merlin T. DavisMerlin T. Davis worked for Respondent as a pest control serviceman for severalyears until his discharge by Branch Manager Balcom on November 23, 1963, the dayafter the election.Davis attended the original meeting of the employees on September 18, signed aunion card that night,and attended four or five other meetings.Davis credibly testified in substance that in November, 2 or 3 weeks before theNovember 22 election, his supervisor, Don Crelia, asked him if he had heard any-thing about a union, and stated that if he could find out who was starting a union hewanted to see them to try to talk some sense into them and try to talk them out of it.Although Crelia denied this and most of the other alleged violations attributed to 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim, by his demeanor and his testimony Crelia appeared uncertain of his facts andhismemory and was not a credible witness.Under all the circumstances of this case,Crelia's interrogation of Davis and his announcement of intention to Davis reasonablytended to interfere with, restrain, and coerce employees in the rights guaranteed inSection 7 of the Act, Respondent thereby further violating Section 8(a)(1).Davis credibly testified further that about a week or 2 before the election Davisoverheard Crelia tell an employee that there would never be a union at Orkin, andthat, in substance, if a union was voted in and there was a strike the Company wouldfly in technical men from Atlanta to take the jobs. For the reasons stated elsewhereherein, I find that Creha's statement that the Company would bring in others to takejobs amounted to a threat and loss of employment if there was a strike and was aviolation of Section 8(a) (1).Normally Davis' assignments, or at least his new assignments, were given to himinwriting, referred to in the evidence as "start sheets," which he found on a hookwhen he reported for work in the morning.On the morning after the election,Saturday, November 23, there were at least one, and possibly two, new assignmentson his hook and he had one old account to service that morning.Shortly before 8 o'clock that morning, November 23, according to Davis' creditedtestimony, Eugene McKendree, a pest control salesman, asked Davis if hewanted toride out with McKendree, Witherington, and Faircloth (technical representatives) tokill some bees at a church.Office employee Carolyn Oberkircher, who overheardat least part of the conversations, testified on cross-examination that McKendreeasked Davis, "Would youlike tomeet us out at the church?" [Emphasis supplied.]Robert Center, a termite salesman who also overheard the conversation, was notasked on the witness stand for his version of what he heard or what he later toldBalcomCertainly the record did not prove that on this occasion McKendree gave Davis anorder or an assignment or that Davis so understood it; nor was there a start sheeton the hook assigning Davis to the church job.Technical RepresentativeWitherington went out to the church job that morningto determine how the job should be done and what chemicals would not damage theoil paintings on the church windows.The afternoon before he had begun his prepa-ration for the job, including assembling a fogging machine which he thought wouldbe needed.But not until they were out at the church and Witherington had madehis decision as to how to proceed did he ask McKendree if the serviceman for thearea (Davis) was going to meet them out thereMcKendree replied in the negative,stating that the serviceman had another commitmentNor was Witherington fullyequipped to do the job; he lacked a "B and G" to spray the bees around the eaves.The record suggests that Witherington may have thought of this trip to the churchas a preliminary, investigatory, visit; otherwise he could be expected to have goneout fully equipped and to have made provision for a serviceman to be there to dothe work.Davis was the serviceman for the area and presumably Davis' supervisor,Don Crelia, had something to do with supervising his activity; but Crelia had givenDavis no instruction to go to the church, and, insofar as the record revealed, Creliawas never consulted by Witherington or McKendree concerning the church job.These facts do not lend credence to the claim that Davis had any duty to respondaffirmatively to McKendree's invitation that morning to accompany the group to thechurch or meet them there.To McKendree's invitation just before 8 that morning Davis replied in substancethat he was going to get some coffee and do his assignments and that he could meetthem at the church later on.Davis then had coffee at a restaurant with a supervisor and two other employees,one of whom was Jesse Wright. The entire record disclosed that it was customaryfor employees and supervisors to have coffee together, even during working hours-Davis and Carl Harris, another pest control serviceman, then rode in Harris' truckand performed the work assigned to them that morning.Employees were encour-aged to double up on Saturday mornings, to ride in one truck rather than two trucks,in order to save company gasoline and wear and tear on the trucks.At the church Witherington sprayed the inside of the church with the foggingmachine and then the group Gtarted hack to the office to get a "Band G." Enroutethey met Davis and Harris, who had a "B and G" at an intersection, and at the requestofWitherington, Davis and Harris returned with them to the church and sprayedaround the eaves with the "B and G."When Branch Manager Balcom arrived at the office that morning about 8:30 or8:45, both Oberkircher and Center reported to Balcom the conversation betweenDavis and McKendree which they had overheard. Balcom testified that Center and ORKIN EXTERMINATING COMPANY OF FLORIDA,INC.103Oberkircher both told him Davis hadrefusedto go to the church and do a job thatmorning.8As soon as they came in Balcom questioned Witherington and McKendreeabout it.From Witherington he learned that in fact Davis had gone to the churchwith the "B and G" when requested and had done what he was asked to do in finishingthe job.As Balcom was considering discharging Davis, Witherington cautioned himnot to act hastily and to consider the matter carefully.Witherington also indicatedthatDavis was a good serviceman, although a little quick-tempered.Balcom didnot discuss the pending discharge with Supervisor Crelia or with Serviceman Harriswith whom Davis rode that morning.Beforemaking the discharge Balcom called Walkup long distance.Walkupexpressed it as his opinion that Respondent had just cause to let Davis go but that he"didn't know whether it was sufficient as far as the Union was concerned"; and soWalkup advised Balcom to get in touch with the attorneys through a company man inAtlanta.Balcom left word for Davis to come and see him when he called in, and Davisarrived at the office midmorning. In Balcom's office Davis found himself confrontingBalcom, Witherington, and McKendree.According to Davis' credited testimony, notsubstantially denied by Balcom, the latter asked him where he had been that morningat 8 o'clock.Davis replied that he was having coffee with the rest of the boys.Balcom asked if he did not know that he was supposed to go out to the church andthat it was his job to do it.Davis replied in the negative and added, in substance, thathe did not believe that McKendree was seriously asking him to take that job. Balcompointed out that the church was in Davis' territory.Davis observed that there wasno start sheet on the church job and that he thought McKendree was kidding. Balcomdid not dispute the nonexistence of a start sheet.After excluding Davis for a few moments during which Balcom conferred withWitherington and McKendree (during which Witherington cautioned Balcom againsta hasty decision) Davis was called back in and then, according to the credible,undenied, and credited testimony of Davis, said: "Undoubtedly you didn't hear Mr.Kaye ... the day he said this company was not run by the Toad ... this cup of coffeemeans your job."Although Balcom denied referring to the Toad, I find on the entirerecord that he said it.I credit Jesse Wright's testimony that sometime after the discharges of Davis, Hood,Thompkins, and Stafford, Respondent's district sales manager, Young, from Walkup'soffice in Orlando, and who was in and out of Jacksonville where he conferred withBalcom (and who therefore was in a position to know), told Wright that Respondentfired Davis and Hood because they signed union cards, and Stafford and Thompkinsbecause they signed union cards although Respondent probably loaded them downwith enough work to justify the discharges.The findings in this paragraph are basedon testimony brought out on cross-examination of Wright and found on pages 127to 132 of the transcript of the testimony.In view of the timing of this discharge, the haste of its execution contrary toRespondent's alleged policy of making haste slowly, the fact that Respondent knewDavis was a union participant as found above, the fact that Walkup told Balcom tocheck the lawyers as to whether Respondent had sufficient reason "as far as the Unionwas concerned," the fact that there was no start sheet assigning the church job toDavis, the fact that Balcom knew from Davis' own lips that Davis did not believeMcKendree was seriously asking him to do the church job, and upon the entire recordconsidered as a whole, I believe and find that the basic defense of Davis' alleged refusalwas but a pretext, and that Respondent really discharged Davis in reprisal for his andother employees' actual or suspected support of the Union; in reprisal against theemployees' supporting the Union at the polls; as the first of the weeding-out process;to discourage further employee support for the Union; and to weaken the Union forthe forthcoming negotiations and in the event of a strike; Respondent thereby violat-ing Section 8(a) (3) and (1) of the Act.3.The termination of James Bowen and Burnus Roy CrookEmployees Bowen and Crook of the termite department were terminated November25 and 27, respectively, immediately after the election.Bowen's last day of workwas Saturday, November 23, the day after the election. Supervisor Hardy testifiedthat Branch Manager Balcom and Hardy decided to make a layoff and that Hardydecided how many and whom to lay off. Hardy testified that he decided to lay off8 The record's only convincing explanation for the informers' role played by those bythose two employees that morning is that they were responding to the spirit of VicePresident Kaye's "get tough" speech of the evening before and as "loyal" company em-ployees were giving Balcom information they knew he would want to hear. -104DECISIONS OF NATIONAL LABOR RELATIONS BOARDtwo employees and selected Bowen and Crook.Upon the entire record, I concludethat Branch Manager Balcom had more to do with the selection for layoff than Hardyallowed.In "laying off" Crook and Bowen, Supervisor Hardy gave as the reason lack of workin the termite department.Hardy testified he told them the backlog was used up.Balcom testified the termite backlog was reduced to the extent that the Company nolonger needed them.Respondent offered no evidence other than these bare assertionsas to the amount of work to be done in the termite department the first 2 workdaysafter the election.Respondent did not prove or suggest when the decision to have alayoff was made, or why the backlog in the termite department suddenly gave out theday after the election.This was the time of year when more than the usual number of termite men didinspection and reinspections.Bowen's last work before his "layoff" was doing inspec-tions.King's uncontradicted testimony was that about this time they were "definitelybehind" in reinspections.From this testimony it did not appear that there was nowork for Bowen.During the next 2 months after these two "layoffs" Respondent hired nine newemployees in the termite department: one on December 11, one each on January 2and 3, three on February 13, and one each on February 15, 18, and 25. In addition,Respondent hired one new employee in the termite department on March 7 and twoon March 13The addition of these 12 new hires within 21/2 months following the"layoff," in a business which was not shown to have a large turnover of employees,shows the pretextural nature of the claim that these were "layoffs."Bowen had quit in a huff over a work assignment in October and had been takenback by Hardy a few days later in November. Respondent did not show that thetermite backlog differed just after the election from its posture before the electionin November when Respondent took Bowen back.Hardy testified that one reason for his selection of Bowen was the latter's lowseniority.But he also testified that seniority had nothing to do with his selection ofCrook.Hardy testified in substance that one reason for his selection of Bowen for layoffwas that his work was inadequate. If this was true Respondent did not explain whyhis work was adequate enough to be hired or rehired just a few days before.In substance Hardy assigned some of Crook's inadequacies-his alleged inability toread graphs well and the fact that he did not have a driver's license-as reasons forhis selection for layoff.Hardy had known of these inadequacies for months and, if hewas going to lay him off because of them, no legitimate reason appears as to why hewaited until the fourth working day after the election.Balcom took the position that Bowen and Crook were laid off rather than dischargedbecause they were temporary employees who worked from day-to-day as needed.But Crook had worked continuously since February 15, 1961, approximately 3 years,and Bowen had worked continuously for about 6 months except for the few dayswhen he quit.According to the uncontradicted and credited testimony of Crook, hisformer supervisor, Richardson, and Former Branch Manager Bryon told him that hewas permanent with the Company.Upon all the facts concerning these two employees and the entire record, I concludethat Bowen and Crook were not laid off with any intent to take them back, but weredischarged on November 25 and 27, respectively.In January, and again in February 1964, Crook in vain telephoned the Companyabout his returning to work.Hardy testified that the second time Hardy told Crookthat he had decided not to rehire him because of his past bad work. Thus the meaningof Hardy's testimony, if believed, is that in February he converted Crook's layoff intoa discharge.Hardy also testified that he selected Crook and Bowen for layoff in a move toupgrade the termite department.Hardy had had ample opportunity to observe thework of Crook and Bowen since July 1, 1963, when Hardy began work in Jacksonvilleon the Duval County School job on which Crook and Bowen also worked. SinceAugust 1 Hardy had been their only supervisor. The record contained no convincingreason as to why, if Hardy was going to discharge Bowen and Crook to upgrade thedepartment, he should have waited until just after the election and then laid themoff rather than discharge them.Crook and Bowen had both signed union cards on September 18 at the same timesome 30 employees signed them and Crook had attended all the union meetings there-after but one.The record proved, as found above, that Respondent knew the identityof those who signed cards and attended meetings. Further, on November 18, 4 daysbefore the election, according to Crook's credited testimony, Branch Manager Balcomasked him how he was going to vote in the election and Crook did not tell him. Asthe Company's position against the Union was then well known to employees as a ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.105result of Vice President Kaye's letters and the verbal efforts of other executives, asseen above, Crook's nonresponse to Balcom was an indication to the latter that Crookfavored the Union.Crook also credibly testified that on November 18 Balcom told him that "If theCompany went on a strike that all the men would be replaced," and that "If a layoffhappened to appear I would have to go."Under all the circumstances of this case, Balcom's interrogation of Crook as to howhe was going to vote in the election reasonably tended to interfere with, restrain, andcoerce employees in the rights guaranteed in Section 7 of the Act. By this interroga-tion, and by threatening to replace those who went on strike and bythreatening tolayoff Crook 4 days before the election, Respondent further violated Section 8 (a) (1)of the Act.As Bowen and Crook, who were known by Respondent to have signed union cardsand Crook to have attended union meetings and likely to have voted for the Union,were discharged almost immediately after the election; as Respondent was dead setagainstthe Union and intended to weed outunionadherents one by one; and asRespondent's defense to these discharges was totally unconvincing; I conclude uponthe entire record that Respondent discharged Bowen and Crook because of theirunion activities, in reprisal against the employees' supporting the Union at the polls,to discourage further employee membership and support of the Union and to weakenthe Union's bargaining strength in subsequent collective-bargainingnegotiations andin the event of a strike; Respondent thereby further violating Section 8 (a) (3) and (1)of the Act.4.The termination of Charles KightCharles Kight worked for Respondent for some 4 or 5 years.He was hired byBalcom in West Palm Beach and worked there under Balcom for about 2 years. Hewas transferred to Jacksonville at his own request and worked there as a pest controlserviceman for about 1 year priorto his terminationon December 7, 1963. The ques-tion is whether he quit or was discharged.Kight had the route at Jacksonville Beach, a separate community some miles fromJacksonville.One day late in September while Kight stopped for coffee at the beach,his supervisor, Don Crelia, stopped in and had a cup of coffee with him. First theytalked about customers.Then the subject of the Union came up. Crelia advisedKight to stay out of the Union.He said that "Orkin's is not going to have a unionhere or in any other office."Creha added that "they alreadyhad some 60 men inAtlanta to replace us if the Union was elected and we went on strike . . . the mainthing a unionis for striking anyway . . . you'll see what the railroads are doing."Creha also said that the Company would close the office before it would havea union.Crelia admitted that "I did say (to Kight) that I did not see how the men couldbenefit from a union," but denied saying the Company wasnot goingto have a unionand would close its doors.He also denied the reference to 60 menAs Crelia'salleged remarks were consistent with what other officials ofmanagementweretellingemployees during the period herein involvedand as, inany case, by his demeanorCrelia impressedme as anuncertain witness, I credit Kight's testimony.By Crelia'sthreat to close the doors and to replace the men if they struck, Respondent violatedSection 8 (a) (1) of the Act.In late September, as Balcom was advising Kight to stay out of the Union, Kightreplied that he was notinterestedand that he was going to quit anyway. Kight gaveas the reason that prior to the Union two or three medical doctors had advised him toget out of the exterminating business in the interest of his healthThere being acompany supervisor in Pensacola, Florida, Lewis Kirkland, who wanted a transfer toJacksonville, Balcom arranged for the transfer and Kirkland began work in Jackson-ville on or about October 15.He rode with Kight on the latter's route for 2 weeks tolearn the route.During this 2 weeks, the last half of October, Kight took a day off and spent it look-ing,with no success, for another job. Immediately he told Balcom that he hadchanged his mind, that jobs were scarce, and that he would like to stay with Orkin.Kight testified that Balcom and also Vice President Geiger assured him that he couldstay on.He was kept on until December 7. Kirkland was given Kight's route andKight was used as a substitute or relief man.He worked on several routes for a weekor two at a time. Finally a man was transferred from Tampa, Florida, and took overthe route Kight was last driving and Kight was terminated.Kight having raised the question of his health, on November 18 Respondent hadKight examined by a medical doctor, Dr. Knowles, in Orlando, Florida. Through amistake he was given only a cursory examination and the Doctor's secretary wrote anapology to Kight.The Company then had him examined thoroughly on Novem- 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDher 19 or 20 by a Jacksonville doctor, who pronounced Kight as in satisfactory shape,as having no allergies, and as fit to continue working.All of this was reported to theCompany on or about November 19 or 20.Kight testified without contradiction that about November 20, 2 days before theelection, Balcom called him in, reminded him that they had been friends a long time,that Balcom had hired him in West Palm Beach, that the Company had done a lot forhim, and then asked Kight how he was going to vote in the election.Kight repliedthat he did not want to sound harsh but that he did not think that it was any ofBalcom's business.Under all the circumstances of this case, this interrogation byBalcom reasonably tended to interfere with, restrain, and coerce employees in theexercise of rights guaranteed in Section 7, Respondent thereby further violating Sec-tion 8(a)(1) of the Act. By this interrogation and Kight's response, Balcom reason-ably knew that Kight favored the Union and would vote for the Union.During the conversation Balcom said that there was a union meeting last night andthat 11 men were present.Kight replied that he heard that but that he himself hadnot been present.This evidence was further proof that Respondent had a source orsources of information concerning union meetingsAs Balcom and Kight were talking Geiger joined the group.Geiger advised Kightto vote, to vote his convictions, and to vote the right way.Geiger testified that hetried to get all employees to vote against the Union.Respondent's principal defense to the termination of Kight was that Kight quit inSeptember and that later, in December, Respondent accepted his resignation. Althoughin late September Kight said not that he then quit but that he was going to quit, andalthough Kight told Balcom at that time that he would give Balcom 2 weeks' notice,Balcom took immediate steps to replace Kight with a supervisor from Pensacola.While the Pensacola man was learning the route Kight informed Balcom that he hadchanged his mind and wanted to stay.Although Kight's old route was given to thenew man, Kight was in fact kept on for a month or more after that and was finallyreplaced not by the supervisor from Pensacola but by a man from Tampa.Geiger had several conversations with Kight about employmentGeiger admittedthat Kight wanted to withdraw his resignation and that Geiger "was not at all surewhether I wanted him to withdraw that resignation." But in fact Kight had alreadywithdrawn it prior to his first conversation with Geiger on November 6.Geiger wasallegedly concerned about Kight's health, and was allegedly not satisfied with thedecision of the doctor who gave Kight a thorough physical examination and calledhim fit.The record established beyond any doubt, and Geiger and Balcom admitted asmuch, that when Kight was terminated it was the Company who made the decisionhe should go, not Kight.On cross-examination Vice President Geiger admitted thathe himself did not make a decision concerning Kight before the election and that afterthe election he "offered my opinion" to two officials below him in the organization,Walkup and Balcom, that "Kight is not a good man for our Company"; and Balcomadmitted that an alleged Seabreeze Motel incident entered into his decision to acceptKight's resignation.On direct examination Balcom testified that while Kirkland was operating Kight'sold route and Kight was serving as a relief man on another route, Kirkland quoted themanager of the Seabreeze Motel at Jacksonville Beach as saying that Kight servicedfive rooms for him for $5 and pocketed the money. If true this would have been an"odd job."On cross-examination, Balcom admitted that although this report came tohim in November and entered into the termination decision in December, Balcom didnot in the meantime undertake to learnwhenKight had allegedly done the "side job,"whether before or after Geiger's condonation speech of September 18. (Kight testi-fied he had done no "side jobs" since then.)Balcom did not check this informationwith the owner of the Seabreeze Motel and he did not discuss the subject with Kight.Balcom testified that he told the Board's agent that at the time of Kight's terminationhe did not have positive information about the alleged Seabreeze incident.Also, onJanuary 11, 1964, Balcom wrote the unemployment compensation division of theFlorida Industrial Commission,inter alia,that "at the time of his (Kight's) resignationwe were suspicious that he was conducting an exterminating business of his own withour equipment and our supplies ... we have now confirmed this and this certainlyconfirmed our decision not to rehire Mr. Kight after he had resigned "According to the undenied and credited testimony of Kight, on December 6 closeto "quitting time," Balcom called Kight into his office. Supervisor Don Crelia wasthere, and so was Miss Oberkircher, the secretary, who took notes during this exitinterview.Balcom opened by observing that he guessed Kight was wondering whathad been going on the last few weeks. Then Balcom told Kight that the Company hadto let him go, that "the doctor said if you work over a couple more years you are ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.107probably going to be suing the Company ... the doctor says you are pretty good nowbut if you are in the Company for 2 more years you would be suing the Company ....Orkin don't want to take the chance."Kight had never threatened to sue the Com-pany.Balcom told Kight he was accepting his resignation-although Kight protestedin vain in effect that he had withdrawn his resignation and that Vice President Geigerhad told him he would be put in the sales department.At Balcom's suggestion Kight then went to apply for unemployment compensation.He then returned and told Balcom that the unemployment man said that Balcom saidthat Kight was not discharged, that he had quit. Balcom replied that he had acceptedKight's resignation, that Kight had quit.Kight replied that he had told Balcom hewould give him 2 weeks' notice. Balcom said, "I accepted your resignation."Kightsaid he was applying now for a selling job. Balcom replied, "I can't accept you nowas anything with the Company."Upon the above facts and the entire record, I conclude that Kight's termination wasa discharge rather than a resignation; that in view of Kight's clean bill of health fromthe Company's doctor, Respondent's alleged fear that Kight would later sue the Com-pany was a pretext and not the real reason for the discharge, that in fact Respondentdischarged Kight in reprisal for his union activities, for his and the employees' supportof the Union at the polls; that his discharge was a part of Respondent's weeding-outprocess of union participants designed to weaken the Union in collective bargainingand in the event of a strike; that by thus discouraging further employee membershipand activity in the Union, Respondent violated Section 8(a)(3) and (1) of the Act.The complaint alleged that by making to the unemployment compensation divisionof the Florida State Industrial Commission a false report to the effect that Kight hadvoluntarily quit his employment, thereby causing the Commission to deny to Kightthe employment benefits to which he was entitled, Respondent further violated Section8(a)(1).The only evidence in the record on this subject was hearsay evidenceadmitted not for the truth of the evidence but to explain Kight's further action. Inview of this state of the record I find that this allegation of the complaint was notsustained by the proof.5.The discharge of Annie Marie PararoPararo worked for Respondent as its telephone switchboard operator from April1962 until December 7, 1963. She was one of the two women employees who signedcards for the Union (the other was Beverly Hood). She signed a card on Septem-ber 19 and told John Taylor she had done so a few days later. I have found above,on the entire record, that Taylor relayed this information to Balcom.At his request Pararo helped Jessie Wright set up the employees' meeting for theevening of September 18 by telling the employees as they telephoned in that dayabout it.She assisted the employees during the self-organizing efforts by lettingJessieWright know when company officials, such as Kaye, Geiger, and Walkup werecoming to Jacksonville, and when calls were placed to or received from the homeoffice in Atlanta.Pararo credibly testified on cross-examination that she signed her union card Sep-tember 19 and backdated it to September 18 because she knew to her satisfaction that'Carolyn Oberkircher had told Balcom that Pararo had told the men employees aboutthe September 18 meeting. Pararo thought that backdating the card would give herjob protection.As neither Oberkircher nor Balcom denied that the former hadinformed the latter concerning Pararo's help in setting up this September 18 meeting,I find on the entire record that Balcom learned about this shortly after it happened.Pararo credibly testified that prior to the election Branch Manager Balcom wasfriendly toward the office girls (there were about seven), and always made a pointof greeting them when he arrived in the morning.He would greet Pararo and askher how she was.After the election he ignored Pararo unless it was completelynecessary; he would pass in front of Pararo's desk and not speak to her.On December 7, 1963, Balcom called Pararo into his office and told her he wasdischarging her, that she was not happy there and there had been some disturbanceover the distribution of sales calls.He said that he had discussed the matter withWalkup and that they had decided that it was best that Pararo not work there, shewasn't happy.Balcom testified that the reason he gave her for her discharge was"mishandling sales calls." 9The system of handling incoming sales calls had been changed in October from ageographic basis to a rotation basis in a move towards equal distribution of potential9As this was the reason Balcom assertedly gave Pararo, it is unnecessary to considerother reasons allegedly suggested to Balcom by Office Manager Fraiser but evidently notpersuasive to him. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDnew business among the two termite salesmen, Irvin Richardson, who became asalesman August 1, 1963, and Robert Center, who came to Jacksonvilleas a salesmanSeptember 1, 1963.The record does not support a finding that this change resultedfrom antiunion motivation.The record is somewhat confused as to just bow the new system was to work afterthe change, but it is clear that the telephone operator was to refer calls relating topotential new termite business to one or more of the girls or record it in a bookrather than to one of the termite salesmen.Then from the book the salesmen wereassigned the new business in rotation.The record established that in good faith Mrs. Pararo attempted to make the newsystem work and did not intentionally disregard the instructions concerning the newsystem.She credibly testified that Balcom never told her or cautioned her that shewas not complying with the instructions.Testifying later,OfficeManager LolaFraiser testified that she cautioned Pararo several times to follow the system, Pararoexplaining to Fraiser that she had tried but failed to reach the appropriate girl and sohad referred the call to someone else rather than keep the customer waiting.The record established that a constant complainer, Robert Center, the termitesalesman and ex-branch manager of another company office, complained twice toBalcom that Pararo had sent calls directly to the other salesman, Richardson, ratherthan to the appropriate girl for entry into the book.One of these complaints was inOctober and the second on November 9-both before the election.Center neverhimself complained to Pararo about this and if in fact he had justifiable cause forcomplaint or felt as strongly about the matter as his testimony suggests he felt, itappears probable to me that he, a constant complainer, would have complaineddirectly to Pararo as well as to Balcom.Citing these two complaints, both before theelection, as the basis for Pararo's discharge a month later, shows the pretextural natureof the defense.In any case, although I find that Pararo was cautioned to refer the calls to the rightgirl or girls so they could get into the book, I also find on the evidence that she wasnever accused of not following the new system, intentionally or unintentionally, andshe was never warned that she was not doing her job properly.Although the record did not show how many incoming and outgoing calls per daywere handled by the switchboard operator, the record did show that Respondent hadsome 10 to 12 termite salesmen and some 30 pest control servicemen working routesin the area and telephoning into the office from time to time. In addition there weresome 10 salesmen and also the supervisors and branch manager who must have usedthe telephone frequently.Surely the number of inquiry calls from potential new ter-mite customers must have been small in comparison to the overall number of callshandled by the switchboard operator daily.There is no claim that Pararo did nothandle the vast bulk of calls properly.Of interest and possible significance concerning this discharge is what happenedinOrlando.While he was a termite salesman in Orlando, at least part of the timewhile Balcom was branch manager there, Center made this same kind of complaintabout several telephone operators there, and, insofar as the record showed, none ofthem was discharged.In view of the timing of Pararo's discharge a few days after the election on apretext, of Respondent's policy of weeding out union participants, of Pararo's knownassistance in setting up the original union meeting and her known signing of a unioncard, as found above; and as Pararo was discharged without ever being warned thather handling of this small percentage of calls might cost her her job, I find on theentire record considered as a whole that "mishandling sales calls" was but a pretext,and that Respondent really discharged Pararo in reprisal because she signed a unioncard, assisted in setting up the original union meeting, and engaged in other unionactivity; because the employees had selected the Union as their bargaining agent atthe election; in carrying out Respondent's policy of weeding out union participants:to discourage further employees' support for the Union; and to weaken the Unionfor the forthcoming negotiations and in the event of a strike, Respondent therebyfurther violating Section 8(a) (3) and (1) of the Act.6.The discharge of James Arthur KingKing was a termite serviceman with Respondent for just short of 2 years prior tohis "suspension"on December27 byBalcom.King worked primarily on inspectionsand reinspections under SupervisorHardy.He signed a union card September 18and attended union meetingsAs has been seen above,Hardy suggested to King the Company's need of aninformer at union meetings,and then accused King of jeopardizingHardy's job bydisclosing this "confidential talk" at a union meeting.Hardy also interrogated King ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.109as to whether King had been at the union meeting the night Hardy was in the tele-phone booth, and also interrogated him as to how he was going to vote. The morn-ing after the election Hardy told King that Orkin never has had a union and neverwill have.On December 13 by letter the Union advised the Company that King and JesseWright had been "elected as a negotiating committee to assist in the forthcomingnegotiations," and requesting the presence of these two employees at the negotiations.The negotiations began January 10, 1964, but in the meantime King had been sus-pended.A copy of this letter was sent to Balcom.On Tuesday, December 24, the day before Christmas when King was scheduled towork a half day on reinspections, he stayed home to visit with his brother and wifewho were passing through Jacksonville, and sent word to Hardy through employeeTommy Webb, who stayed at King's house, that he would not be at work that morn-ingKing did not have a bad absenteeism record.King worked all day Thursday and Friday, December 26 and 27. Late Fridayafternoon Balcom suspended him for being "A.W.O.L." on the 24th.According toKing's credited testimony, he told Balcom that he sent word to Hardy through Webbthat he would not be there. Balcom replied, "We call that French leave.We don'ttolerate such leave.The Company policy is that you are to call me or Mr. Hardyand let us know if you are to be absent." King told him he had never heard of thatcompany policy and there is no proof in the record that King or any other employeeshad ever been told of such a company policy.According to King's credited testi-mony Balcom called in Webb, who confirmed that he had carried the message toHardy.Nevertheless Balcom suspended King, telling him that he was going to haveto make an example of him.The record is in dispute as to whether King was suspended for a specific periodor indefinitely.Balcom at first testified he was suspended for 1 week, on cross-examination Balcom changed this to 5 days.Hardy testified King was suspendedfor 5 days.King testified he was suspended for an indefinite period.King promptlylooked for and found another job, which it is doubtful he would have done if thesuspension had been for only 5 days, especially as he had been elected to the nego-tiating committee and must have felt some sense of obligation to represent theemployees in the forthcoming negotiations.The Union's contract proposal had beensent to the Company on December 9 and the first bargaining session began on Janu-ary 10. In view of these facts, and as I believe King's testimony, I find that onDecember 27, King was suspended for an indefinite period and that Balcom toldKing, as testified by the latter, that he would let him know when he was to return towork.Respondent never did recall King to work. It received an inquiry concerning himfrom what turned out to be his new employer. The inquiry indicated King wasseeking employment elsewhere.Balcom and Hardy testified that sometime in thesecond week in January they went out to King's house and found him not home, andthat a few days later Hardy went out, talked with King, and was told King wasworking elsewhere.Hardy admitted on cross-examination that before he went toseeKing he had received a report that King had another job.King denied seeingor talking to Hardy at all. In any case there was no claim that Hardy told him orasked him to return to work with Respondent.Also sometime that week Balcom sent King a telegram asking him to get in touchwith Balcom at his earliest convenience.To be noted is that the telegram did nottell him to report to work.King learned of this telegram when he returned homefrom a trip on his new job on Saturday, January 11. He left Jacksonville on Monday,January 13, without getting in touch with Balcom.He was driving a truck on longtrips and did not get in touch with Balcom until about February 23. Then he tele-phoned Balcom and asked about returning to work. Balcom replied in substancethat he had nothing for him.Upon the above facts and the entire record, I believe and find that Balcom seizedupon another alleged "company policy"-personally telephoning him rather thansending word in to report an absence-as a pretext to get rid of King; that asRespondent suspended him for an indefinite period and never recalled him or offeredhim reinstatement, the suspension was really a discharge; that Respondent really dis-charged King because of his and other employees' union activities, to remove himfrom the employees' negotiating committee, and thereby demonstrate to the employ-ees how weak and futile this committee was; because of the employees' selection oftheUnion as their bargaining agent at the election; in carrying out Respondent'spolicy of weeding out union participants; and to discourage further employees sup- 110DECISIONSOF NATIONALLABOR RELATIONS BOARDport for the Union and to weaken the Union in the forthcoming collective bargainingand in the event of a strike, Respondent thereby further violating Section 8(a)(3)and (1) of the Act.7.The discharge of Beverly HoodMrs. Beverly Hood, a termite bookkeeper, worked for Respondent for nearly 3years until her discharge January 13, 1964.She signed a union card on September 18 and told Johnny Taylor she had done soa day or so later. I have found above, on the entire record, that Taylor relayed thisinformation to Balcom.In October or early November a post card arrived from the supervisor dischargedfor "side jobs" addressed to the service department.While assorting the mail, oneof her duties, Hood came to the card and stuck it on the door of the servicemen'sroom in the back. Balcom took exception to this and told Hood she should haveshowed it to him first, whereupon she moved it from the door and gave it to him.Balcom said that he thought he ought to have a little talk with Hood.He said thatthe supervisor was a proven thief.He said that ever since he had been in Jacksonvillehe felt that Hood did not like him and resented him, because she was so fond of hispredecessor,Walter Bryan.Pursuant to a question by Hood, Balcom admitted thatthere was nothing wrong with Hood's work. (In testifying on cross-examination,Balcom admitted that he could remember no instance in which Hood had refusedto do a job for him and he said that the quality of her work was satisfactory.) 10Balcom then said, according to the credited testimony of Hood, who impressed meas a forthright and credible witness, that they were having a problem now with theUnion trying to come into the company and he understood that Hood and several ofthe other girls had been approached about the Union and if they were they shouldreport to him. Instructing or requesting Hood to report to the branch concerningunion matters was further intereference by Respondent with employee Section 7rights, Respondent thereby further violating Section 8 (a) (1) of the Act.Hood madeno reply as to whether she had been approached by the Union and she did notthereafter give Balcom any information concerning the UnionHood was off ill from December 23, 1963, until Monday, January 13, 1964.Although she was still under the doctor's care and he had not released her to cometo work, at Respondent's request she worked Thursday and Friday mornings of theweek prior to her discharge.In discharging her on January 13, as she reported to work after her illness, BranchManager Balcom told Hood that he had hoped to salvage her, that he felt sheresented him, and that it was obvious she did not like himHe said "they" werehaving a tough battle at that time but that regardless of what other people thought,"they would win."In the severance interview Balcom referred to a conversation Hood had had withSalesman Irvin Richardson the previous Friday, when Hood had told Richardsonthat Stanley Young had said it was up to John Rowe, sales manager in Jacksonville,whether the Company kept Richardson or not. Balcom told Hood that if they weregoing to let Richardson go they would have called him in and talked to him.Hesaid that Richardson "had done several things including union meetings that theCompany had forgiven him for." Balcom also said that Hood had influence overthe salesmen and servicemen but was not using it to the Company's benefit.In the severance interview Balcom told Hood her discharge was not because ofher work or because she had been out ill; that he would give her a good recommenda-tion as a good bookkeeper and an honest employee, but would say she was not aloyal company employee.He told her that he was letting her go because of "com-pany security reasons," and also because, according to Hood (assisted by a leadingquestion), she had not used her influence over the men to the Company's benefit.Respondent's spokesmen assigned several reasons for the discharge of Hood.Dur-ing the General Counsel's case-in-chief, Respondent's attorney stated:The main reason was the hard feeling or lack of cooperation between her andthe manager and her taking this out against the Company in the nature of makingcertain statements . .regarding the Company and its business.We feel theywere detrimental to the Company.10 In view of this testimony it is unnecessary to consider testimony somewhat to thecontrary by Office Manager Fraiser, which evidently was not brought to Balcom's atten-tion or was unpersuasive to himIn this connection I credit Jesse Wright's testimonythat District Sales Manager Young told him Hood was an A-1 bookkeeper ORKIN EXTERMINATING COMPANY OF FLORIDA,INC.111A few moments later the Respondent's attorney said, referring to certain statementsallegedly made by Hood:That is exactly why we got rid of her, .. . She said lousy people running theCompany, lousy people in the Company and she wanted someone else to do herwork.That is her idea of the loyalty to the Union . . . .Branch Manager Balcom asserted as the reasons for the Hood discharge (1) lackof cooperation, and (2) something Supervisor Taylor told Balcom, allegedly whileHood was ill, and that Hood had allegedly said. Balcom testified that it was this.allegedHood statement which made up his mind to discharge Hood. On cross-examinationhe added another factor: the statement she made to Richardson, Bal-corn said nothing about Hood wantingsomeone elseto do her work or that that isher idea of loyalty to the Union.Without contradiction Hood testified that for a year John Taylor has been goingout to her sister's house and servicing it at no charge, and that sometime before theelection, in kidding Taylor about doing this "side job," Hood told him that if shehad roaches she would not call Orkin, that Orkin had some lousy people working forit,that she would call Peninsular (a competitor of Orkin). In his capacity as aninformer Taylor reported this conversation to Balcom.Balcom testified that Taylortold him of this statement while Hood was out ill in late December and early January.As on all the facts it appears more probable to me that Taylor would have informedon Hood during the union campaign prior to the election when Hood's remark was.fresherin his mind,I find on all the evidence that Balcom had known of this state-ment for some months when he dredged it up in January as a pretext for dischargingHood.Had this bit of joking among employees really been the basis in part for the dis-charge, no reason appears why Balcom should not have told Hood this when he dis-charged Hood-which he did not do.Had Balcom been looking for the facts ratherthan a pretext to make another discharge, he could have learned that in fact Hoodhad a termite contract with Orkin for her home, Orkin services her father's home,,and Hood has never had any dealings with Peninsular.As for Hood's attitude, and her alleged resentment of Balcom because she hadbeenfond of his predecessor, the well-liked Walter Bryan, Balcom had sensed thisimmediately upon his taking over in Jacksonville September 3 and had not seen fitto discharge her for it then.Hood was not Balcom's secretary. She was a book-keeper in the termite department and according to Balcom the quality of her workwas satisfactory.Office Manager Fraiser testified that one day in the first 2 weeks of September Hoodcame to her and told her she wanted Fraiser to get off her back, that Fraiser wasriding her, that Fraiser was not going to get her to quit.As one of the two officepersonnelwho had signed a union card and was known by Respondent to have doneso,Hood was undoubtedly very sensitive to Respondent's antiunion campaign beforethe election and its weeding out, discharge, campaign beginning immediately afterthe election.In view of Respondent's antiunion policies and campaigns, her speakingup shows that she was standing up for her rights, not that she had an improper atti-tude toward management.Balcom and Fraiser testified in some detail concerning Hood's alleged attitudeduring her illness when she returned for 2 half days at Respondent's request to helpthe office catch up with work on Hood's desk.At this time Hood had not beenreleased by the doctor to return to work, and Respondent's seizingupon her allegedattitude at this time when she was obviously not physically and emotionally up to paris an indicationof how far Respondent was willing to go to find pretexts for unload-ing itselfof union adherents.Upon the above facts and conclusions, as Respondent knew Hood had signed aunioncard, as Hood had not as requested by Balcom furnished him any informationconcerningwhatgirlshad been approached by the Union, and as during the exit.interview Balcom referred to the Union in connection with Richardson and in sub-stance accused Hood of not being a loyal and secure employee, I find upon the entirerecord considered as a whole that Hood's alleged attitude, her alleged lack of coopera-tion,her kidding of Taylor while he was doing a side job, her wanting someone elseto do her work, that being her idea of loyalty to the Union, and herstatement toRichardson about his future, were but pretexts for Hood's discharge; and thatRespondent really discharged her in reprisal because she signed a union card,because-she had notcooperated with Balcom informing on other office girls, because the,employees had selected the Union at the election; in carrying out Respondent's policy 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDof weeding out union participants; to discourage further employee support for theUnion; and to weaken the Union in negotiations then gomg on and in the event of astrike,Respondent thereby further violating Section 8 (a) (3) and (1) of the Act.8.The discharge of Joseph S. Stafford, Jr.Stafford, a 44-year-old Negro, worked for Respondent in Jacksonville for 23 years,over half of his life.He worked primarily as a termite serviceman.He workedunder seven branch managers including, at the end, Balcom.During all of his yearswith the Company he was never laid off. This work record and the credible testi-mony in the record concerning the months before his discharge was convincing thathe was a competent, thorough, satisfactory workman for the Respondent for nearlya quarter of a century before Supervisor Hardy began cracking down on him imme-diately after the election.As has been seen above, after the election Stafford wasnever able to satisfy Hardy because Hardy imposed a production standard impossi-ble for Stafford and other employees in the department to meet, in reprisal againstthe union victory in the election and to establish a pretext to "weed out" unionsympathizers, including Stafford.Stafford signed a union card September 18 and attended five union meetings, allbut one of those that were held.As has been seen above, Supervisor Hardyexpressed to King knowledge that Stafford was in the Union, and Hardy kept Bal-com informed as to what he himself knew about the union activities of the employ-ees.Upon the entire record, I conclude that Balcom knew of Stafford's union sym-pathy and activity.About a week before the election according to Stafford's credible testimony, Bal-com called Stafford to his office and told him that as he was an older man in thetermite department (he was the oldest in seniority), Balcom "wished I would talk tothe fellows back there and see if I could talk `some sense on them'-referring to theelection coming up." Balcom added that he knew the employees were underpaid (atthe time of his discharge Stafford was paid $1.25 per hour), that he was speaking "ingeneral" and could not promise anything, but that "after the election he would giveme a good raise." Implied in this promise of benefit after the election was theexpectation that Stafford would support the Company before and at the election. Bythis promise of benefit under all the circumstances, Respondent further interferedwith employee Section 7 rights, thereby further violating Section 8(a) (1) of the Act.Stafford did not respond to Balcom's request and did not talk to the employeesagainst the Union.In view of Respondent's antiunion, antiemployee policy after the election and itsdischarge on pretexts of eight other employees after the election, as is found herein,I find on the entire record that after the election Respondent was looking for a pre-text to discharge Stafford.During the workweek before the election, November 18 through 22, Stafford wason jury duty and absent from the plant. Then he was absent on vacation 2 weeksand out sick 1 week.Hardy was not satisfied with his first week back after this longabsence, and instead of bearing with him until he got his stride, Hardy reported himto Balcom and Balcom, after talking with Stafford, on December 23 wrote him awritten notice on December 28, the only written warning notice he ever received inhis 23 years with the Company.The record showed that several times during his latter months of employmentStafford complained to Hardy, and once to Balcom, about the incompleteness ofhouse graphs on jobs sold by Salesman Robert Center.The complaints were thatsome of Center's graphs failed to show certain work that had to be performed onthe job, the doing of which necessarily required more time than was indicated onCenter's graphs and reflected upon Stafford as being slower than in fact he was.Balcom discharged Stafford on March 6, 1964. Balcom read some figures to himto show he was slow, but at the hearing Respondent did not produce these or anyother figures to make the point. Balcom testified that the reason was "general slow-down of termite production." I find as credibly testified by Stafford that during hislast several months of employment he did not intentionally slow down his work per-formance.Hardy testified that the reason for the discharge was "lack of production,"a different reason.Respondent's brief assigned "general slow work." Stafford tes-tified without contradiction that in his severance interview Balcom accused him insubstance of not having the interest of the Company at heart.This must have beenin reference to Stafford's having supported the Union, because Stafford's nearly quar-ter century performance put the lie to any other meaning of that phrase.Respondent's alleged program concerning improving the Jacksonville office was totry to keep the present personnel, to avoid hasty judgments on dismissals, and to ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.113discharge any employees only afterampletime forseasonedjudgment. Its basicpositionconcerningthe Stafford discharge was that in its seasonedjudgmentStaffordwas a slow though thorough worker and that he did not make enough money forthe Company. Stafford's own testimony showed that he was more concerned withgiving the Company a good name through thoroughness and excellence of perform-ance thanhe was with making money for the Company through sheer quantity pro-duction at whatever damage to quality. In fact Stafford knew nothing about themoney aspect of the business.But the record also demonstrated beyond any doubt,through Stafford's testimony and his character, which showed through his words onthe witness stand, that hisslowness wasnothing new, that Hardy knew it from thebeginning of their relationship, and that it reasonably took Hardy no long period ofstudy to know that after many years of thinking he was a good man with the Company.Stafford could probably not be persuaded to change his ways-especially by a boyjust over half his age who bore him no love just because he was a Negro."So upon the entire record I conclude that it is possible for Stafford to have beenslow andyet not discharged for it, and that that is what happened.Hardy testifiedin substancethat from September 1, 1963 (Hardy was the only su-pervisor in the department after August 1), until Stafford was absent on jury duty, va-cation,and illness-which would have been the period September 1 to November 15-Hardy spoke to Stafford every week about hisslowness.12DistrictManagerWalkup testified that he had been watching Stafford since Hardy took over thetermite department August 1, that in late August he learned from Hardy that Staffordwas very slow in his work, that thereafter Walkup made trips to Jacksonville threeor four times a month during which he would discuss termite personnel with Hardy,thatin these discussionsStafford's name always came up. If this testimony is to becredited it means that between September 1 and November 15, Walkup was in Jack-sonville from 7 to 10 times and that each time he and Hardy discussed Stafford'sslowness.Also, everyday during September, October, and November before theelection,Balcom had daily records of Stafford's (and other employees') jobs per-formed andinspectionsmade. If Respondent was going to discharge Stafford forslowness why did it not do so during this period?Why didn't it discharge him forslowness betweenAugust 1 and the beginning of the Union on September 18 aperiod of 7 weeks? Surely this was a long enough time to reach a seasoned judgmentthat Stafford was a slow worker.Yet despite its alleged program of upgrading theJacksonville office and the profits it was not receiving because of Stafford's slowness,Respondent did not discharge Stafford at that time.Instead itwaited until what it deemed a safe time after the election and then dis-charged him on the pretext of slowness.To bolster its pretext Hardy told two rela-tively new employees it would be more convincing if they put their complaints aboutStafford into writing.Respondent's use of these letters and its use of testimony ofone brandnew and onerelatively new employee (who were not shown to be neutralon theunion question)to testify concerning Stafford's past few weeks after he andother employees had been ridden by Hardy for months was an indication of thelengthsitwas willingto go to establish its pretext of slowness, which it had known allalong.Upon the above facts and considerations and the entire record considered as awhole,I believe andfind thathis slownesswas but a pretext and that Respondentreally discharged Stafford in reprisal because of his and other employees' unionmembership and activity; because he failed to help Respondent defeat the Union;becausethe employees had selected the Union at the election;in carrying outRespondent's policy of weeding out union participants; to discourage further employeesupport for the Union; and to weaken the Union in the collective bargaining thengoing on(six bargaining meetingsbetween the Company and the Union had beenhad) and in the event of a strike, Respondent thereby further violatingSection8(a)(3) and(1) of the Act.9.The discharge of Henry Thompkins, Jr.Thompkins, a 46-year-old Negro who had worked for Respondent at least 13years, was a termite serviceman.Prior to his discharge by Balcom on December 4,1963, he had worked under three branchmanagers, six or more supervisors, and hadnever been laid off.11 Employee King credibly testified that Hardy would say, "I'm from Alabama andI don't like niggers."72Hardy testified that the first time he spoke to Stafford the latter replied he did ajob right no matter how long it took.789-730-66-vol 152-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDThompkins signed a union card September 18 and attended unionmeetings.As hasbeen seen above he was one of the three Negroes Hardy told employee King heknew were in the Union. I find upon the testimony of King and Stafford and theentire record, as well as of Thompkins, that Thompkms was also one of those whomHardy cracked down upon immediately after the election and thereafter rode hardand kept close watch on looking for a pretext to discharge him. Beverly Hood, thetermite bookkeeper, credibly testified that after the election Hardy, the termite super-visor, checked more closely on his employees and their whereabouts than he hadbefore.He would check more closely to see if they had called in, how often, at whattimes, and whether they had been to the office and at what time.Hood also crediblytestified that the day after Thompkins' discharge Hardy came into the office, said hethought Worthy Smith, the third Negro, was upset over Thompkins' discharge, andthat Hardy was checking on him closely.Thompkins testified that in his severance interview Balcom said that "some employ-ees seem to think that the Union is going to run Orkin but I think differently."Asthis alleged statement was undenied, and was consistent with the spirit of otherremarks Balcom made to employees about the Union, I credit Thompkins' testimony.Respondent's only evidence as to its position concerning Thompkins' discharge wasthrough witness Hardy.The latter testified that Thompkins was discharged for threethings and for nothing elseThese three things were: (1) not reporting to the officewhen he went on a personal errand, (2) not being on the job ata certain time; and(3) "turning in" his job when it was not completed.Hardy testified that the qualityof Thompkins' work was not a factor, and, although Respondent adduced evidencethat Thompkins was a slow worker, this too was not contended to be a factor in hisdischarge.If slowness was not a factor in Thompkins' discharge this is added proofthat slowness was not the controlling factor in Stafford's discharge for the quality ofStafford's work was considerably higher than Tompkins'.All three reasons assigned by Hardy related to one of theassignmentsThompkinsworked on his last 3 days of employment, a house on Glenwood Avenuelocatedabout a normal half-hour's drive from the office. I credit Thompkins' testimony thatthe first afternoon he ran into trouble on that job and believed he needed advicebefore he could continue.His helper,Wyatt, testified that Thompkins complainedabout waterpipes being in the way of drilling holes.On their way back to the office,he and Wyatt did some personal errands, principally going to a junkyard for a gen-erator and delivering it to Thompkins' car (for a friendto install)which had brokendown on the way to work that morning. They also gassed up the Company's truckat a gasoline station.Itwas possible that they were delayed somewhat bycongestedtraffic conditions due to the closing of a bridge.They arrived at the office about 11/2hours after they left the house.Hardy seized upon the incident as a pretext to dis-charge the prounion employee, Thompkins, on the ground that Thompkins had notreported that he was going to do an errand on the way back to the office. The helper,Wyatt, was not dischargedI credit Thompkins' testimony that he had previouslydone personal errands oncompany time, such as paying his rent, and there was no proof that on suchoccasionshe was supposed to advise the office in advanceHardy testified as to two or threeprevious occasions, all before the election, when Thompkins had done personalerrands and Hardy had later asked him where he was. There was no proof thaton these occasions Hardy instructed Thompkins to call in in advance on such errands,or warned him that personal errands were prohibited or might lead to his discharge.Nor was there any proof that employees generally were instructed to tell the officein advance if they were going to make a personal stop, either around the city or onthe way back to the office. The record showed that employees stopped for coffeefrom time to time, sometimes had coffee with supervisors, and there was no proofthat employees generally were prohibited from doing so or were instructedto, tele-phone in in advance that they were going to do so. Thus seizingupon Thompkinsfor not doing what others were required to do was but a pretext and not the realreason for the dischargeAlthough the record is not completely clear it was apparently Hardy's claim thatthe second day Thompkins went to Glenwood Avenue, Hardy went out there about11 o'clock in the morning and did not find Thompkins there.On cross-examinationHardy admitted that Thompkins may already have been there and left before Hardyarrived.Thompkins also worked on another job that day, a bigjob on a Baptistchurch.The testimony suggested also that about 11 o'clock Thompkins may havebeen emptying trash. In any case there was no proof that at the time of Hardy'svisitThompkins was not working somewhereor going betweenjobs or having lunch.There was no proof that Thompkins was ona personal errand.So this alleged rea-son was also a pretextseized upon by Hardyto weed out a union adherent. ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.115As for the third reason, Hardy contended that when Thompkins checked in at theconclusion of the first day at the Glenwood Avenue job, he "turned in the job" whenitwas not completed.This evidently meant that Thompkins turned in the paper orderor instructions and graph on the Glenwood Avenue house.Hardy testified that heasked if the job was done and Thompkins replied that it was. Thompkins testifiedthat he told Hardy he ran into trouble and described his trouble,the same problemhe had described to Wyatt before they left the job.Upon all the facts, including thefact that Hardy went out to the job the next morning, I conclude that Thompkinsdid not tell Hardy the job was finished,but asked him for advice,and that Thompkinsdid not"turn in the job."Thus this alleged reason was also a pretext and not thereal reason for the dischargeUpon the above facts and conclusions and the entire record in the case, I believeand find that Respondent discharged Thompkins in reprisal because of his and otheremployees'union membership and activities;because the employees had selected theUnion as their bargaining agent at the election;in carrying out Respondent's policyof weeding out union participants;to discourage further employee support for theUnion;and to weaken the Union in the forthcoming bargaining negotiations and inthe event of a strike,Respondent thereby further violated Section 8 (a) (3) and (1) ofthe Act.J.The threats to Jesse WrightRespondent having failed to persuade Jesse Wright to transfer out of Jacksonville,after the election Balcom took another tack.While Respondent itself was engagingin all the gross violations of the law found herein, Balcom undertook to policewhether Wright was intimidating employees and verbally warned him and sent hima written warning notice saying that if he intimidated the employees any more hewould be dismissed.Wright's alleged offense was in substance that he talked withtwo alleged company informers as to whether they were company spies.During this conversation with Balcom about a week after the election(inwhichWright had served as the union observer)Wright told Balcom he had better have agood reason if he fired Wright. Balcom replied, "We will have." Balcom added,"We will get you."Under all the circumstances of this case I hold that Balcom's verbal threats andwritten warning to Wright were motivated against his union activities and that therebyRespondent further violated Section 8(a) (1) of the Act.Again on January 17, between the first and second bargaining sessions in whichWright was participating as a representative of the employees,Balcom spoke toWright and wrote him a second threatening and warning notice 13 concerning (inpart) leaving his route area for coffee and lunch.This was the occasion when, asseen above, Taylor informed on Wright to Balcom.As it was not proven thatemployees generally had been told that leaving their route area for coffee or lunchwas not permitted, I hold on the entire record that this second warning notice wasissued to try to weaken Wright and the Union during the collective-bargaining nego-tiations and in reprisal against Wright's and the employees'union activities,Respond-ent thereby further violating Section 8(a) (1) of the Act.K. The refusal to bargain in good faithThe union was certified as the representative of the employees in the appropriateunit 14 on December 4.Meetings of representatives of the Union and the Respond-ent took place in a hotel room in Jacksonville on January 10, 23, and 24, February11, 25, and 26,and March 19, 1964. At first the Union was represented by its busi-ness representative and two employees,including Jesse Wright.The Respondent wasrepresented by skilled, experienced,negotiating counsel who presumably was there toexecute Respondent's negotiating programOne of his early acts was to suggest, withsuccess, at the opening session that they discuss noneconomic items first and leaveeconomic,money, items to the last.As a result of this maneuver the parties spentfour and one-half negotiating sessions discussing noneconomic matters and, at theend, two and one-half sessions discussing wages and other money matters."These were the only warning notices Wright received in his 51/ years with theCompany."The appropriate unit consisted of all employees employed by the Respondent at itsJacksonville and St.Augustine operations,including pest control servicemen and termitecontrol servicemen and helpers;but excluding all office clerical employees, salesmen,guards,and supervisors as defined in the Act 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDMeeting of the minds, conditioned upon reaching agreement on money matters aswell, was tentatively reached on a number of noneconomic subjects, including a rec-ognition clause, seniority, a management rights clause, a clause permitting the Com-pany to contract out work, a grievance procedure including arbitration, the furnishingof employee uniforms by the Company, leaves of absence and physical examinations,no strikes or lockouts, job stewards, a checkoff clause, a picket line clause, and atermination clause.At the first meeting the Union made a wage proposal, but this appears not to havebeen discussed until the fifth meeting on the afternoon of February 25.Economicsubjects were discussed the rest of February 25 and 26, and on March 19. Includedas economic subjects were holidays, vacations, rates of pay for termite employees,commissions for pest control employees, time and a half and double time, report payon Saturdays, Sundays, and holidays, pension, sick leave, hospitalization, funeralleave, and pay while on jury service.The Union made several economic packageproposals and Respondent rejected them all and made at least four economic packagecounterproposals, each of which was somewhat different from the former.As of theclose of negotiations on March 19 the parties were still quite far apart on economicissues.Thereafter the parties wrote each other about continuing the negotiationsand setting up another date for a meeting.Of course the record herein does notreflect whether any further negotiating meetings took place after the hearing herein,which occurred March 30 to April 9.The General Counsel contended, but failed to prove, that Respondent's economicproposals were no different from present company pay and conditions.At best theGeneral Counsel proved that the Company proposed only small economic changes.The Company's proposals, statements, and actions during the discussions couldhave been made just as they were, and the negotiations gone just as they did, withthe Company having no intent to explore in good faith the possibility of gettingtogether with the Union on money matters and no intent to let matters get to thepoint of a complete meeting of the minds on money matters. It cannot be concludedfrom what took place during the negotiations in the hotel room whether or notRespondent was acting in good faith at the negotiations.To arrive at that answer itisnecessary to look at the entire record, including Respondent's statements andactions prior to the negotiations.As has been seen above, Respondent not only violated the law by numerous dis-charges, threats, interrogations, and in other ways, but in addition by its written andoral words to employees Respondent indicated an intent not to bargain in good faithwith the Union.Thus, as has been seen, numerous officials (including two vicepresidents, Kaye and Geiger), and supervisors told many employees both before andafter the election that Orkin would not accept or have a union or the Union, that theUnion could do nothing for employees, that the Company would not enter into orsigna contract with the Union.Respondent has never repudiated any of these state-ments and representations made to employees. In addition, Respondent's constanttalk before the election of a possible strike when employees were not talking of one,and of replacing strikers when employees were not talking of one, and of replacingstrikerswith technical men, was in itself indication that Respondent had no intentto bargain in good faith and to enter into a contract with the Union, but intended toforce the Union and employees into an economic strike and then eliminate theUnion by replacing the strikers.That this was Respondent's true intent was givenadded weight by the actual arrival in Jacksonville on March 23 during the negotia-tions of some 10 technical men who thereafter while negotiations were in a criticalperiod rode in the same trucks with the servicemen.The record suggested no reasonfor the timing of the arrival of these technical men other than for its impact upon thenegotiations.In addition, Respondent unlawfully discharged the seven employees between theelection and the beginning of negotiations (including King, a member of the employeebargaining committee) and two employees (Hood and Stafford) during the negotia-tions, and issued a warning notice to committeeman Jesse Wright, in order to weakenthe employees' and Union's collective strength for bargaining purposes and in theevent of a strike, the Union's ultimate sanction.Upon the above facts and considerations, and the entire record in the case con-sidered as a whole, I believe and find that prior to and during the January 10 toMarch 19 negotiating sessions Respondent did not have the requisite intent to explorein good faith the possibility of getting together with the Union on economic mattersand did not intend to try to reach a meeting of the minds on those matters.As therewas no proof of any change in its intent during the negotiations it follows that duringthe negotiations Respondent refused to bargain in good faith with the Union andthereby violatedSection 8(a) (5) and (1) of the Act. ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.117The General Counsel contended an additional 8(a) (5) violation by the Company'salleged unilateral changing of working conditions in the "crackdown" talks of VicePresident Kaye and Supervisor Hardy immediately after the election.As the recorddid not clearly establish that actual changes were announced in those speeches, butatmost proved the beginning of tough enforcement for discriminatory reasons ofexisting working conditions, I do not find there were unilateral changes and a furtherviolation of Section 8(a) (5) thereby.The General Counsel urged a further violation of Section 8(a)(5) in the refusalof Respondent to meet with the Union concerning the discharge of Merlin T. Davis.On November 26, 4 days after the election and 3 days after Davis' discharge, theUnion wrote Branch Manager Balcom in Jacksonville as follows:Please accept this as an official notification that Truckdrivers, Warehousemen& Helpers Local No. 512 is protesting the unfair discharge of employee Mr.Merlin T. Davis.Please advise when we may meet with you in this all important matter in orderto effectuate a better understanding of the same.Hoping this will receive your prompt and immediate attention and thankingyou in advance for your splendid cooperation in this matter, I remain.On November 27 Respondent's counsel in Atlanta replied as follows:This will acknowledge receipt of your letter of November 26, 1963, to Mr.Harry Balcom, Manager of Orkin Exterminating Company of Florida, Inc.The discharge of Mr. Merlin T. Davis was for good cause and we will notmeet with you in regard to this matter whatsoever.The Union's contention in its letter that the discharge of Davis was an unfair dis-charge put this matter in the focus of a grievance.To Respondent's knowledge theUnion had been selected as the bargaining agent on November 22 and Respondent'scounsel had signed the tally of ballots for the Company.Upon request thereafterRespondent had a duty to meet with and bargain with the Union concerning thisgrievance.By Respondent's refusal to meet with the Union concerning the Davis'discharge Respondent further violated Section 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act.Respondent having unlawfully discharged Merlin T. Davis, James Bowen,BurnusRoy Crook, Charles Kight, Annie Marie Pararo, James Arthur King, Beverly Hood,Joseph F. Stafford, Jr, and Henry Thompkins, Jr., because of their actual or sus-pected union activities and because of the other reasons stated above, and not havingoffered them reinstatement, I recommend that Respondent offer to these nine employ-ees immediate and full reinstatement to their former or substantially equivalent posi-tions,15 without prejudice to their seniority and other rights and privileges, and makethem whole for any loss of pay they may have suffered by reason of the discriminationagainst them by payment to each of them a sum of money equal to that which henormally would have earned as wages from the date of his discharge,16 the date ofthe discrimination against him, to the date when, pursuant to the recommendationsherein, Respondent shall offer him reinstatement, less his net earnings during saidperiod(Crossett Lumber Company,8NLRB 440, 497-498), said backpay to becomputed on a quarterly basis in the manner established by the Board in F.W. Wool-worth Company,90 NLRB 289. The backpay obligation of Respondent shall includethe payment of interest at the rate of 6 percent to be computed in themanner set1sTheChase National Bank of the City ofNew York, an Juan, Puerto Rico, Branch,65 NLRB 827.16The discharge dates were as follows:Davis,November 23, Bowen, November 25,Crook,November 27, Thompkins, December 4 Kight, December 6, Pararo, December 7,and King, December 27, 1963; and Hood, January 13, and Stafford,March 6, 1964. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDforth inIsis Plumbing & Heating Co,138 NLRB 716. As provided in theWool-woithcase,I recommend further that Respondent make available to the Board, onrequest, payroll and other records in order to facilitate the checking of the amountof backpay dueRespondent having refused to bargain in good faith with the Union at the bargain-ing negotiations,I recommend that Respondent now bargain in good faith with theUnion concerning wages, hours,and working conditions and embody in a signedagreement any understanding reached.This recommendation in no way changesRespondent'sbargaining obligation from what it was under the Act when it begannegotiating with the Union on January 10, 1964, and requires that Respondent enterinto a signed agreement only if while bargaining in good faith Respondent reachesa meeting of the minds with the Union.The violationsof the Actcommitted by Respondent are persuasively related toother unfair labor practices proscribedby the Act andthe danger of their commissionin the future is to be anticipated from the Respondent's conduct in the pastThepreventive purposesof the Actwill be thwarted unless the Order is coextensive withthe threat. In order therefore to make more effective the interdependent guaranteesof Section 7, to present a recurrence of unfair labor practices,and thereby minimizeindustrial strife which burdens and obstructs commerce and thus effectuate the poli-cies of theAct, Ishall recommend that Respondent be ordered to cease and desistfrom infringing in any manner upon the rights guaranteed in Section 7of the Act.Unon the basis of the foregoing findings of fact, and the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Orkin Exterminating Company of Florida, Inc.,of Jacksonville,Florida, isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Truckdrivers,Warehousemen and Helpers of Jacksonville,Local Union No 512,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpeis of America,isa labor organization within the meaning of Section 2(5)of the Act.3.By trying to transfer the union leader out of Jacksonville to defeat the employeesand the Union,by threatening employees with loss of their jobs if they struck, byinforming employees the Union could do nothing for them, by interrogating employ-ees concerning their union sympathies,activities,and intentions,by promises of bene-fit and threats of reprisal,by giving employees the impression that Respondent wasspying upon their union activities,by threatening that Respondent had ways of get-ting rid of union participants,by undertaking for discriminatory reasons to enforcea production standard impossible for some employees to meet, by threatening toweed out those who participated in the Union,by encouraging and offering to payan employee to "whip" the employee union leader on company property to giveRespondent a pietext to discharge the employee union leader,by threatening to firethe employee union leader if it could get something on him, and by other acts,Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) of the Act.4.By discriminating in regard to the hire and tenure of employment of Merlin T.Davis, James Bowen,Burnus Roy Crook, Charles Kight, Annie Marie Pararo, JamesArthur King,Beverly Hood,Joseph F. Stafford,Jr, and Henry Thompkins, Jr.,thereby discouraging membership in Truckdrivers, Warehousemen and Helpers ofJacksonville,Local Union No 512, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(3) and(1) of the Act.5.All employees employed by Respondent at its Jacksonville and St.Augustineoperations,including pest control sei vicemen and termite control servicemen andhelpers, but excluding all office clerical employees,salesmen, guards,and super-visors as defined in the act, constitute a unit appropriate for the purposes of collec-tive bargaining.6.The Union,since the date it won the election,November 22, 1963, has beenand now is the exclusive representative of all employees in the aforesaid appropriateunit for purposes of collective bargaining within the meaning of Section 9(a) ofthe Act.7.By refusing to meet with the Union concerning the discharge of Merlin T. Davis,and by refusing,on and since January 10,1964, to bargain collectively in good faithwith the Union as the representative of the above employees,Respondent has engagedin and is engaging in unfair labor practices affecting commerce within the meaningof Section 8(a)(5) and(1) and Section 2(6) and(7) of the Act. ORKIN EXTERMINATING COMPANY OF FLORIDA, INC.1198.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, upon theentire record in the case considered as a whole, and pursuant to Section 10(c) of theAct, I recommend that the Respondent, Orkin Exterminating Company of Florida,Inc., of Jacksonville, Florida, its officers, agents, successors, and assigns, shall:1Cease and desist from:(a)Refusing to bargain collectively in good faith concerning wages, hours, andothers terms and conditions of employment with Truckdrivers, Warehousemen, andHelpers of Jacksonville, Local Union No. 512, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America, as theexclusive representative of the employees in the following appropriate unit-All employees employed by Respondent at its Jacksonville and St. Augustine opera-tions, including pest control servicemen and termite control servicemen and helpers,but excluding all office clerical employees, salesmen, guards, and supervisors asdefined in the Act.(b)Refusing to bargain collectively in good faith concerning the discharge of anyemployee or any other grievance.(c)Discouraging membership in Truckdrivers, Warehousemen, and Helpers ofJacksonville,LocalUnion No. 512, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen, and Helpers of America, or any other labororganization of its members, by discriminating in regard to the hire and tenure oftheir employment or any term or condition of employment(d)Trying to transfer an employee union leader out of Jacksonville to defeat theemployees and the Union; threatening employees with loss of their jobs if they strike;informing employees the Union can do nothing for them; interrogating employeesconcerning their union sympathies, activities, and intentions; making promises ofbenefit and threats of reprisal because of union activities; giving employees theimpression that Respondent is spying upon their union activities; threatening thatRespondent has ways of getting rid of union participants, that it will close its doorsbefore it will have a union; undertaking for discriminatory reasons to enforce a pro-duction standard impossible for some employees to meet; threatening to weed outthose who participate in a union; encouraging and offering to pay an employee tofight an employee leader of the Union on company property to give Respondent apretext to discharge the employee union leader; and threatening to fire the employeeunion leader if it can get something on him.(e) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization, to form labor organizations, to joinor assist Truckdrivers, Warehousemen and Helpers of Jacksonville, Local Union No.512, affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehouse-men, and Helpers of America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection, or torefrain from any and all such activities.2Take the following affirmative action which I find will effectuate the policiesof the Act(a)Offer reinstatement to Merlin T. Davis, James Bowen, Burnus Roy Crook,Charles Kight, Annie Marie Pararo, James Arthur King, Beverly Hood, Joseph S.Stafford, Jr., and Henry Thompkins, Jr., in accordance with the recommendationsset forth in the section of this Decision entitled "The Remedy."(b)Make whole Merlin T. Davis, James Bowen, Burnus Roy Crook, Charles Kight,Annie Marie Pararo, James Arthur King, Beverly Hood, Joseph S. Stafford, Jr., andHenry Thompkins, Jr., for any loss of pay they may have suffered by reason ofRespondent's discrimination against them in accordance with the recommendationsset forth in the section of this Decision entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all records necessary to analyze the amountof backpay due and the rights of Merlin T. Davis, James Bowen, Burnus Roy Crook,Charles Kight, Annie Marie Pararo, James Arthur King, Beverly Hood, Joseph S.Stafford, Jr., and Henry Thompkins, Jr., under the terms of this Recommended Order.(d)Notify the employees herein found discriminated against if presently servingin the Armed Forces of the United States of their right to full reinstatement upon 120DECISIONS OF NATIONALLABOR RELATIONS BOARDapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the Armed Forces.(e)Upon request, bargain collectively in good faith with the above-named Unionas the exclusive representative of all employees in the appropriate unit, and embodyin a signed agreement any understanding reached.(f)Upon request, bargain collectively with the above-named Union as the exclu-sive representative of all employees in the appropriate unit, concerning the dischargeof any employee or any other grievance.(g) Post at its offices in Jacksonville and St. Augustine, Florida, copies of theattached notice marked "Appendix." 17Copies of such notice, to be furnished bythe Regional Director for Region 12 (Tampa, Florida), shall, after being signed bythe representative of Respondent, be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to all employees are customarily posted.Reasonable steps shall be taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(h)Notify the Regional Director for Region 12, in writing, within 20 days fromthe date of receipt of this Decision and Recommended Order, what steps the Respond-ent has taken to comply herewith.1817 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall he substituted for the words "the Recommended Order of aTrialExaminer" in the noticeIf the Board's Order is enforced by a decree of aUnited States Court of Appeals, the notice will be further amended by the substitutionof the words "a Decree of the United States Court of Appeals, Enforcing an Order" forthe words "a Decision and Order."11 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 12, in writing,within 10 days from the date of this Order, what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT try to transfer any employee union leader out of Jacksonville todefeat the self-organization of our employees.WE WILL NOT threaten employees with loss of their jobs if they strike.WE WILL NOT inform employees that Truckdrivers, Warehousemen and Help-ers of Jacksonville, Local Union No. 512, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, cando nothing for them.WE WILL NOT unlawfully ask our employees questions about their union sym-pathies, activities, and intentions.WE WILL NOT make promises of benefit and threats of reprisal to our employ-ees because of their union sympathies, activities, and membership.WE WILL NOT tell employees that the Company has spies or otherwise giveemployees the impression that the Company is spying upon employees' unionactivities.WE WILL NOT threaten that the Company has ways of getting rid of unionparticipants or that we will close the doors before we will have a union.WE WILL NOT undertake for discriminatory reasons to enforce productionstandards impossible for some employees to meet.WE WILL NOT threaten to weed out and discharge those employees who par-ticipate in the Union.WE WILL NOT encourage and offer to pay an employee to fight any employeeunion leader on company property in order to give the Company a pretext todischarge the employee union leader.WE WILL NOT threaten to fire any employeeunion leaderif the Company canget something on him. ORKIN EXTERMINATINGCOMPANY OF FLORIDA,INC.121WE WILL NOT refuse to bargain collectively with Truckdrivers,Warehousemenand Helpers of Jacksonville,Local Union No. 512, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen,and Helpers of America,as the exclusive representative of the employees in the bargaining unit describedbelow.WE WILL NOT refuse to bargain collectively with the above-named Union, asthe exclusive representative of the employees in the bargaining unit named below,concerning the discharge of any employee or concerning any other grievance.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of the rights to self-organization,to form labor organi-zations, to join Truckdrivers,Warehousemen and Helpers of Jacksonville, LocalUnion No. 512,affiliatedwith International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, or any other labor organization,to bargain collectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargaining or othermutual aid or protection,or refrain from any and all such activities.WE WILL offer to Merlin T. Davis, James Bowen,Burnus Roy Crook, CharlesKight, Annie Marie Pararo, James Arthur King, Beverly Hood, Joseph F. Staf-ford Jr., and Henry Thompkins,Jr., immediate and full reinstatement to theirformer or substantially equivalent positions,without prejudice to their seniorityand other rights and privileges previously enjoyed, in accordance with the recom-mendations of the Trial Examiner'sDecision.WE WILL make whole James Bowen,Merlin T. Davis, Burnus Roy Crook,Charles Kight, Annie Marie Pararo, James Arthur King, Beverly Hood,JosephF. Stafford,Jr., and Henry Thompkins,Jr., for any loss of pay suffered by themby reason of the discrimination practiced against them, in accordance with therecommendation of the Trial Examiner'sDecision.WE WILL, upon request, bargain in good faith with Truckdrivers, Warehouse-men and Helpers of America of Jacksonville,Local Union No. 512, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive representative of all the employees in thebargaining unit described below with respect to rates of pay,wages, hours ofemployment,and other terms and conditions of employment,and, if an under-standing is reached,embody such understanding in a signed agreementWE WILL, upon request, bargain in good faith with Truckdrivers,Warehouse-men and Helpers of America of Jacksonville,Local Union No. 512, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive representative of all the employees in thebargaining unit described below, concerning the discharge of any employee orany other grievance.The bargaining unit consists of:All employees employed at our Jacksonville and St. Augustine operationsincluding pest control servicemen and termite control servicemen andhelpers, but excluding all office clerical employees,salesmen,guards, andsupervisors as defined in the Act.All our employees are free to become or refrain from becoming members of Truck-drivers,Warehousemen and Helpers of Jacksonville,Local Union No. 512, affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen,and Help-ers of America.ORKIN EXTERMINATING COMPANY OF FLORIDA, INC,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board's Regional Office, FederalOffice Building, 500 Zack Street,Tampa, Florida,Telephone No. 228-7711,if theyhave any questions concerning this notice or compliance with its provisions.